Exhibit 10.2

 

 

 



 

 

 

 

COMMON STOCK PURCHASE AGREEMENT

between

NATURAL PLANT EXTRACT OF CALIFORNIA, INC.

and

BETTERWORLD VENTURES, LLC

dated as of June 5, 2020

 

 

 

 
 

 

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”), dated as of June 5,
2020, is entered into between Natural Plant Extract of California, Inc., a
California corporation (“Company”), and Betterworld Ventures, LLC, a California
limited liability company (“Buyer”). Each of Company and Buyer is a “Party” and
together, the “Parties”. Capitalized terms used in this Agreement have the
meanings given to such terms herein.

 

RECITALS

 

WHEREAS, Company is engaged in the manufacturing and distribution of various
cannabis products (the “Business”) at the real property located at 11116 Wright
Road, Lynwood, CA 90262 (the “Property”) owned by Imperial Diversified Holdings
LLC, a California limited liability company (“IDH”), which is a related party to
Company through common ownership;

WHEREAS, Company owns a Manufacturing License for Adult and Medicinal Cannabis
Products, issued by the State of California Department of Public Health, and an
Adult- Use and Medicinal Distributor License, issued by the State of California
Bureau of Cannabis Control, (each a “License”, and collectively, the
“Licenses”);

WHEREAS, the Property is subject to a mechanic’s lien for certain development
work performed by BCC Contracting, Inc. (the “Contractor”) and its
subcontractors, and the Contractor (and its subcontractors) has brought a
lawsuit/claims against Company for payment of such mechanic’s lien, plus
interest and penalties (the “Contractor’s Claim”);

WHEREAS, Company wishes to sell to Buyer, and Buyer wishes to purchase from
Company, 566,667 shares of common stock, no par value, in the Company
representing a forty percent (40%) ownership interest in the Company on a fully
diluted basis (the “Shares”), subject to the terms and conditions set forth
herein; and

WHEREAS, concurrent with and as a condition to Buyer’s purchase and Company’s
sale of the Shares, the related transactions described in Article II shall be
completed, including

(a)  sale of the Property by IDH to Valwood Group, LLC, a Buyer related party
(“Valwood”), (b) settlement and release of the Contractor’s Claim and pay-off of
any outstanding debt on the Property, (c) an amendment of Company’s lease to
occupy the Property and assignment of said lease to Valwood, and (d) Company
engaging Jim Riley as a consultant to help manage the successful launch of the
Business on behalf of Buyer.

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE I PURCHASE AND SALE

 

Section 1.01 Purchase and Sale of Shares. Subject to the terms and conditions
set forth herein, at the Closing (as defined in Section 3.01), Company shall
issue and sell to Buyer, and Buyer shall purchase from Company, the Shares, free
and clear of any mortgage, pledge, lien, charge, security interest, claim,
option, equitable interest, restriction of any kind (including any restriction
on use, voting, transfer, receipt of income, or exercise of any other ownership
attribute), or other encumbrance (each, an “Encumbrance”), for the consideration
specified in Section 1.02.

 

1 
 

 



 

Section 1.02 Purchase Price of Shares. The aggregate purchase price for the
Shares shall be Fifty Thousand Dollars ($50,000.00) (the “Shares Purchase
Price”). Buyer shall pay the Shares Purchase Price to Company at the Closing by
check payable to the Company, by wire transfer to a bank account designated by
the Company in accordance with wire transfer instructions provided by Buyer no
later than three (3) Business Days prior to Closing, or by any combination of
such methods.

 

ARTICLE II RELATED TRANSACTIONS

 

Section 2.01 Related Transactions. Company and Buyer shall cause the following
transactions to be completed concurrently with and as a condition to Buyer’s
purchase and Company’s sale of the Shares:

 

(a)               Purchase of Property. IDH will sell to Valwood and Valwood
will purchase from IDH the Property for an aggregate purchase price of
$2,150,000.00 (the “Property Sale”), the proceeds of which will be used to (i)
settle and pay off the Contractor’s Claim for a complete release of its
mechanic’s lien and all related claims (the “Contractor’s Claim Release”), and
(ii) pay off the first mortgage lienholder on the Property for a complete
release of its first lien (the “Mortgage Release”).

 

(b)              NPE Lease Amendment. The Property is currently subject to a
lease between IDH and Company, a copy of which has been provided to Buyer and
Valwood (the “NPE Lease”). At the Closing, the NPE Lease will be assigned to
Valwood and amended, substantially in the form attached hereto as Exhibit B (the
“NPE Lease Amendment”), to provide, among others, that (i) commencing October 1,
2020, aggregate lease payments to Valwood will be $11,000.00 per month plus 100%
of property expenses (including real estate taxes, building insurance, and
maintenance and utilities), (ii) this amount may be offset by any other lease
and expense payments from any other tenant at the Property, and (iii) Company
shall be responsible for this aggregate amount regardless of the status of any
other proposed lessor of any portion of the Property after October 1, 2020.

 

(c)               Riley Contract. Company and Jim Riley will enter into a
consulting contract, substantially in the form attached hereto as Exhibit C (the
“Riley Contract”), pursuant to which Mr. Riley will help manage the successful
launch of the Business on behalf of Buyer. Company will pay Mr. Riley $3,000.00
per month during the term of the engagement which is expected to continue for at
least twelve (12) months.

 

(d)              Shareholders Agreement. Each of Company, Buyer, Alan Tsai
(“Tsai”) and Robert Hymers III (“Hymers”) will enter into a Shareholders
Agreement governing rights and obligations of the parties, substantially in the
form attached hereto as Exhibit D (the “Shareholders Agreement”). Each of Buyer,
Tsai and Hymers may be referred to herein as a “Major Shareholder” and
collectively as the “Major Shareholders”.

 

2 
 

 

ARTICLE III CLOSING; DELIVERIES

 

Section 3.01 Closing. The purchase and sale of the Shares shall take place
remotely via the exchange of documents and payment of the Shares Purchase Price
by check payable to the Company, by wire transfer to a bank account designated
by the Company, or by any combination of such methods (the “Closing”; and which
date is referred to herein as the “Closing Date”). The Closing Date shall be a
date mutually agreed by Company and Buyer on or about the closing date of the
Property Sale.

 

Section 3.02 Deliveries.

 

(a)               At the Closing, Company shall deliver:

 

(i)                 A certificate of the Secretary of Company certifying (i)
that attached thereto are true and complete copies of all resolutions of the
board of directors and the shareholders of Company authorizing the execution,
delivery, and performance of this Agreement, and the other agreements,
instruments, and documents required or contemplated to be delivered in
connection with this Agreement or at the Closing (collectively, the “Transaction
Documents”) and the consummation of the transactions contemplated hereby and
thereby, and that such resolutions are in full force and effect, and (ii) that
attached thereto are true and complete copies of the governing documents of the
Company, including any amendments or restatements thereof, and that such
governing documents are in full force and effect.

 

(ii)               A certificate of status for the Company from the California
Secretary of State of a reasonable date (but not more than 60 days prior to the
Closing Date).

 

(b)              Company, and each of the Major Shareholders shall have executed
and delivered the Shareholders Agreement.

 

(c)               The Property Sale shall have closed and each of the
Contractor’s Claim Release and the Mortgage Release shall be in full force and
effect.

 

(d)              Company and IDH shall have delivered the NPE Lease Amendment to
Valwood such that Valwood becomes lessor under the NPE Lease.

 

(e)               Company’s board of directors shall be increased in size to
three (3) and the board shall be comprised of Tsai, Hymers and Paul Garrett.

 

(f)                Promptly following the Closing, the Company shall deliver to
the Buyer a certificate representing the Shares against payment of the Shares
Purchase Price therefor.

 

Section 3.03 Ownership Disclosures. Parties covenant to take all such necessary
steps to obtain all such approvals and as may be required under applicable
cannabis Laws, inclusive of the California Bureau of Cannabis Control, the
California Department of Public Health and the California Department of Food and
Agriculture (collectively, “State Licensing Agencies”) and

 

3 
 

 

their respective requirements, to ensure that each individual with a financial
interest in Company as described under 16 CCR 5003(c) obtains approval as an
“Owner” in Company’s License.

Furthermore, Company shall be obligated to comply with all applicable state and
local laws and regulations and to perform all acts necessary or advisable to
maintain the Company’s License in effect and in good standing at all times which
includes, without limitation, executing any and all required State Licensing
Agency Amendment Forms and submitting them in an applicable timeframe for
ownership amendment reporting. Any costs related to this paragraph will be paid
and incurred by the Company.

 

Section 3.04 Post-Closing Stock Issuance Adjustment. On May 26, 2020, Company
filed a Certificate of Amendment to its Restated Articles of Incorporation (the
“Amendment”) with the Secretary of State of the State of California (the
“Secretary of State”). The purpose of the Amendment was to increase the
authorized shares of Company from 1,000,000 shares of common stock, no par value
per share, to 2,000,000 shares of common stock, no par value per share. Due to
the health crisis and workplace closings caused by the Coronavirus pandemic, the
Secretary of State is not processing filings on an “expedited” or 24-hour
turnaround basis until further notice. As a result, Company will not receive
back from the Secretary of State evidence that the filing was accepted and
recorded (the “Filing Date”) before the Closing Date. Company has also requested
from the Secretary of State a certificate of status for the Company (the “Good
Standing Certificate”), which is a requirement of Section 3.02(a)(ii) above.
Receipt of the Good Standing Certificate faces similar constraints on delivery
prior to Closing and may not arrive prior to Closing. Notwithstanding the
foregoing, Company and Buyer agree as follows:

 

(a)               Company shall make all efforts required to affect the filing
of the Amendment with the Secretary of State in the event changes or corrections
are required by the Secretary of State;

 

(b)              The Shares shall be deemed issued as of the Closing Date;
provided that if the evidence of filing comes back from the Secretary of State
indicating a Filing Date later than the Closing Date, the Shares shall
automatically be deemed issued on the Filing Date with Company’s corporate
records indicating such Filing Date as the date of issuance of the Shares;

 

(c)               Upon the Closing of the transactions contemplated hereunder,
Buyer shall be treated as an owner of forty percent (40%) of the outstanding
capital stock of Company irrespective of the Filing Date;

 

(d)              Buyer shall be treated as a Major Shareholder under the
Shareholders Agreement effective upon the Closing irrespective of the Filing
Date;

 

(e)Paul Garrett shall be appointed to the Board as described in

Section 3.02(e) above and pursuant to the Shareholders Agreement upon the
Closing irrespective of the Filing Date;

 

(f)                A copy of the Good Standing Certificate shall be delivered to
Buyer promptly upon receipt from the Secretary of State; and Closing.

 

(g)All other terms of this Agreement shall be in full force and effect upon the

 

 

4 
 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Company hereby represents and warrants to Buyer that, except as set forth on the
Disclosure Schedule attached as Exhibit A to this Agreement (the “Disclosure
Schedules”), which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations are true and
complete as of the Closing Date, except as otherwise indicated.

 

Section 4.01 Organization, Authority, and Qualification of Company. Company is a
corporation duly organized, validly existing, and in good standing under the
Laws (as defined below) of the state of California and has full corporate power
and authority to own, operate, or lease the properties and assets now owned,
operated, or leased by it and to carry on its business as it has been and is
currently conducted. Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect.

 

Section 4.02 Capitalization; Valid Issuance.

 

(a)               The authorized shares of Company consist of 1,000,000 shares
of common stock, no par value, of which 850,000 shares are issued and
outstanding. All of such shares have been duly authorized, are validly issued,
fully paid and nonassessable, and are owned of record and beneficially by the
shareholders listed on Section 4.02 to the Disclosure Schedule.

 

(b)              There are no outstanding or authorized options, warrants,
convertible securities, stock appreciation, phantom stock, profit participation,
or other rights, agreements, or commitments relating to the shares of stock of
Company or obligating Company to issue or sell any shares of stock of, or any
other interest in, Company. There are no voting trusts, shareholder agreements,
proxies, or other agreements in effect with respect to the voting or transfer of
any of the outstanding shares.

 

(c)               The Shares, when issued, sold and delivered in accordance with
the terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than applicable state and federal securities laws, the Shareholders Agreement,
and liens or encumbrances created by or imposed by Buyer. Assuming the accuracy
of the representations of Buyer in Article 5 of this Agreement, the Shares will
be issued in compliance with all applicable federal and state securities laws.

 

(d)              Assuming the accuracy of the representations made by Buyer in
Article 5 of this Agreement, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
Company in connection with the consummation of the transactions contemplated by
this Agreement, except for filings pursuant to applicable federal and state
securities laws, which have been made or will be made in a timely manner.

 

Section 4.03 Authorization. All corporate action has been taken, or will be
taken prior to the Closing, on the part of the Board of Directors and
shareholders that is necessary for the authorization, execution and delivery of
this Agreement by Company and the performance by

 

 

5 
 

 

Company of the obligations to be performed by Company as of the date hereof
under this Agreement. This Agreement, when executed and delivered by Company,
shall constitute the valid and legally binding obligation of Company,
enforceable against Company in accordance with its terms except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application relating to or affecting
the enforcement of creditors’ rights generally, or (b) the effect of rules of
law governing the availability of equitable remedies.

 

Section 4.04 No Subsidiaries. Company does not have, or have the right to
acquire, an ownership interest in any other individual, corporation,
partnership, joint venture, limited liability company, Governmental Authority,
unincorporated organization, trust, association, or other entity (each, a
“Person”).

 

Section 4.05 No Conflicts or Consents. The execution, delivery, and performance
by Company of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with any
provision of the restated articles of incorporation, bylaws, or other governing
documents of Company; (b) violate or conflict with any provision of any statute,
law, ordinance, regulation, rule, code, treaty, or other requirement of any
Governmental Authority (collectively, “Law”) or any order, writ, judgment,
injunction, decree, determination, penalty, or award entered by or with any
Governmental Authority (“Governmental Order”) applicable to Company; (c) require
the consent, notice, or filing with or other action by any Person or require any
Permit (as defined below), license, or Governmental Order; (d) violate or
conflict with, result in the acceleration of, or create in any party the right
to accelerate, terminate, or modify any contract, lease, deed, mortgage,
license, instrument, note, indenture, joint venture, or any other agreement,
commitment, or legally binding arrangement, whether written or oral
(collectively, “Contracts”), to which Company is a party or by which Company is
bound or to which any of their respective properties and assets are subject; or
(e) result in the creation or imposition of any Encumbrance on any properties or
assets of Company.

 

Section 4.06 Material Agreements. Except for this Agreement, there are no
agreements, understandings, instruments, contracts or proposed transactions to
which the Company is a party that involve (a) obligations (contingent or
otherwise) of, or payments to, the Company in excess of $25,000, (b) the license
of any Intellectual Property to or from the Company other than licenses with
respect to commercially available software products under standard end-user
object code license agreements or standard customer terms of service and privacy
policies for Internet sites, (c) the grant of rights to manufacture, produce,
assemble, license, market, or sell its products to any other person, or that
limit the Company’s exclusive right to develop, manufacture, assemble,
distribute, market or sell its products, or (d) indemnification by the Company
with respect to infringements of proprietary rights other than standard customer
or channel agreements (each, a “Material Agreement”). The Company is not in
material breach of any Material Agreement. Each Material Agreement is in full
force and effect and is enforceable by the Company in accordance with its
respective terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) the effect of
rules of law governing the availability of equitable remedies.

 

 

6 
 

 

Section 4.07 Title to Property and Assets. Company owns its properties and
assets free and clear of all mortgages, deeds of trust, liens, encumbrances and
security interests except for statutory liens for the payment of current taxes
that are not yet delinquent and liens, encumbrances and security interests which
arise in the ordinary course of business and which do not affect material
properties and assets of Company. With respect to the property and assets it
leases, Company is in material compliance with each such lease.

 

Section 4.08 Intellectual Property. Company owns or possesses sufficient legal
rights to all Intellectual Property (as defined below) that is necessary to the
conduct of Company’s business as now conducted and as presently proposed to be
conducted (the “Company Intellectual Property”) without any violation or
infringement (or in the case of third-party patents, patent applications,
trademarks, trademark applications, service marks, or service mark applications,
without any violation or infringement known to Company) of the rights of others.
No product or service marketed or sold (or proposed to be marketed or sold) by
Company violates or will violate any license or infringes or will infringe any
rights to any patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, trade secrets, licenses, domain names,
mask works, information and proprietary rights and processes (collectively,
“Intellectual Property”) of any other party, except that with respect to
third-party patents, patent applications, trademarks, trademark applications,
service marks, or service mark applications the foregoing representation is made
to Company’s knowledge only. Other than with respect to commercially available
software products under standard end-user object code license agreements, there
is no outstanding option, license, agreement, claim, encumbrance or shared
ownership interest of any kind relating to the Company Intellectual Property,
nor is Company bound by or a party to any options, licenses or agreements of any
kind with respect to the Intellectual Property of any other person. Company has
not received any written communications alleging that Company has violated or,
by conducting its business, would violate any of the Intellectual Property of
any other person.

 

Section 4.09 Litigation; Governmental Orders. There is no pending action, suit,
proceeding, arbitration, mediation, complaint, claim, charge or investigation
before any court, arbitrator, mediator or governmental body or, to Company’s
knowledge, currently threatened in writing (a) against Company or (b) against
any consultant, officer, director or key employee of Company arising out of his
or her consulting, employment or board relationship with Company or that could
otherwise materially impact Company.

 

Section 4.10 Compliance With Laws; Permits. Company has complied, and is now
complying, with all Laws applicable to it or its Business, properties, or
assets. All permits, licenses, franchises, approvals, registrations,
certificates, variances, and similar rights obtained, or required to be
obtained, from Governmental Authorities (collectively, “Permits”) that are
required for the Company to conduct its Business, including, without limitation,
owning or operating any of the Property, have been obtained and are valid and in
full force and effect.

 

Section 4.11 Employee and Consultant Matters. Each current and former employee,
consultant and officer of Company has executed an agreement with Company
regarding confidentiality and proprietary information substantially in the form
or forms made available to Buyers or delivered to the counsel for Buyers. No
current or former employee or consultant has excluded any work or invention from
his or her assignment of inventions. To Company’s knowledge, no such employees
or consultants are in violation thereof. To Company’s knowledge, none of its
employees is obligated under any judgment, decree, contract, covenant or
agreement that would materially interfere with such employee’s ability to
promote the interest of Company or that would interfere with such employee’s
ability to promote the interests of Company or that would conflict with
Company’s Business.

 

 

7 
 

 



 

Section 4.12 Liabilities. The Company has no liabilities or obligations of any
kind, contingent or otherwise, in excess of $25,000 individually or $75,000 in
the aggregate.

 

Section 4.13 Tax Matters. Company has filed all tax returns that it was required
to file.

All such tax returns were correct and complete in all material respects. All
taxes owed by Company have been paid, including, without limitation, all income,
withholding, personal property, real property, sales, use import, duties, or any
other federal, state, local or foreign tax of any type whatsoever. Company is
not the beneficiary of any extension of time with which to file any tax return.

 

Section 4.14 Notes and Accounts Receivable. All notes and accounts receivable of
Company are reflected properly on its books and records, are valid receivables
which arose in the ordinary course of business from bona fide transactions,
subject to no setoffs or counterclaims.

 

Section 4.15 Licensure. The Licenses and Company’s business license from the
City of Lynwood (collectively, the “Business Licenses”) are all the licenses
necessary to conduct the Business. No material default under any Business
License has occurred. No Actions (as defined herein) are pending or threatened
in writing relating to the suspension, revocation or modification of any such
Business License. Company’s Business Licenses are in effect and in good
standing, which includes, without limitation, executing, submitting and paying
for all required annual fees or renewal fees required by the city of Lynwood and
State Licensing Agencies. Any costs related to this paragraph will be paid and
incurred by Company only. The execution, delivery and performance of this
Agreement does not and will not result in any suspension, revocation,
cancellation or invalidation of any License that is necessary for the conduct of
the Business.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Company that the following representations are
true and complete as of the Closing Date, except as otherwise indicated.

 

Section 5.01 Authorization. Buyer has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by Buyer, will
constitute a valid and legally binding obligation of Buyer, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (b) the effect of rules of law governing the
availability of equitable remedies.

 

 

8 
 

 

Section 5.02 Purchase Entirely for Own Account. This Agreement is made with
Buyer in reliance upon Buyer’s representation to Company, which by Buyer’s
execution of this Agreement, Buyer hereby confirms, that the Shares to be
acquired by Buyer will be acquired for investment for Buyer’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that Buyer has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, Buyer further represents that Buyer does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.

 

Section 5.03 Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof or any other security related
thereto within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”). Buyer acknowledges that Company has not registered the offer
and sale of the Shares under the Securities Act or any state securities laws,
and that the Shares may not be pledged, transferred, sold, offered for sale,
hypothecated, or otherwise disposed of except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

Section 5.04 Disclosure of Information. Buyer has had an opportunity to discuss
Company’s business, management, financial affairs and the terms and conditions
of the offering of the Shares with Company’s management. Nothing in this Article
5, including the foregoing sentence, limits or modifies the representations and
warranties of the Company in Article 4 of this Agreement or the right of Buyers
to rely thereon.

 

Section 5.05 Restricted Securities. Buyer understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Buyer’s representations as expressed herein. Buyer
understands that the Shares are “restricted securities” under applicable United
States federal and state securities laws and that, pursuant to these laws, Buyer
must hold the Shares indefinitely unless they are registered with the Securities
and Exchange Commission and qualified by state authorities or an exemption from
such registration and qualification requirements is available. Buyer
acknowledges that Company has no obligation to register or qualify the Shares
for resale. Buyer further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to Company which are outside of
Buyer’s control, and which Company is under no obligation and may not be able to
satisfy.

 

Section 5.06 No Public Market. Buyer understands that no public market now
exists for the Shares, and that Company has made no assurances that a public
market will ever exist for the Shares.

 

Section 5.07 Legends. Buyer understands that the Shares may bear any one or more
of the following legends: (a) any legend set forth in, or required by, this
Agreement; (b) any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended; and (c) the following legend:

 

 

9 
 

 



 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.”

 

Section 5.08 Accredited and Sophisticated Purchaser. Buyer is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Buyer is an investor in securities of companies in the
development stage and acknowledges that Buyer is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares. If other than an individual, Buyer also
represents it has not been organized for the purpose of acquiring the Shares.

 

Section 5.09 No General Solicitation. Neither Buyer nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation with respect to the offer and sale of the Shares, or (b) published
any advertisement in connection with the offer and sale of the Shares.

 

ARTICLE VI MISCELLANEOUS

 

Section 6.01 Treatment of Existing Debt. As of the Closing Date, Company has
outstanding debt of approximately $1,322,357 pursuant to the instruments, loans
and expense reimbursement obligations described in Nos. 1-9 of Section 4.06 of
the Disclosure Schedule (the “Outstanding Debt”). The Parties wish to clarify
the treatment and payment obligations for the Outstanding Debt as of the Closing
Date and thereafter as follows:

 

(a)               The Outstanding Debt is an obligation of Company and repayment
shall be made by Company.

 

(b)              The Outstanding Debt was incurred prior to the Closing Date and
prior to Buyer’s investment in and involvement with Company.

 

(c)               At Closing, the Shares acquired by Buyer shall equal forty
percent (40%) (the “Buyer Percentage”) of Company’s outstanding capital stock on
a fully diluted basis, taking into account outstanding options, warrants and
other promises of equity issued to any Person (“Fully-Diluted Equity”).

 

 

10 
 

 

(d)              From time to time the Buyer Percentage shall be adjusted to the
extent Buyer acquires additional shares, or shares are issued to other
investors, employees, consultants, partners or shareholders.

 

(e)               To the extent Company is unable to repay the Outstanding Debt
when due and the applicable creditors commence a default action against Company,
Buyer at its option may unilaterally negotiate a settlement and pay off such
Outstanding Debt (“Pay-Off Amount”) and increase its common stock position in
Company based on a valuation of Company’s business performed by an independent
third-party appraisal firm experienced in valuations of companies engaged in
cannabis manufacturing and distribution1 (the “Valuation”), with the price per
share of Company’s capital stock and Buyer’s increased equity position
determined according to the following formulae:

 

Valuation / Fully-Diluted Equity = Price Per Share

 

Pay-Off Amount / Price Per Share = New Shares to Buyer

 

As an example, assume Buyer pays off all the Outstanding Debt. If the appraiser
returns a valuation of Company’s business at $6,000,000 and there are 6,000,000
shares outstanding on a fully-diluted based, new shares issued to Buyer would be
1,322,357 based on the following:

 

$6,000,000 / 6,000,000 = $1.00 per share

 

$1,322,357 / $1.00 = 1,322,357 new shares

 

(f)                In any fiscal year that Company determines to distribute to
shareholders a dividend or other distribution, Company profits shall be first be
calculated without regard to Outstanding Debt payments made by Company in that
fiscal year on the Outstanding Debt (“Net Profits Before Debt”). If there are
sufficient Net Profits Before Debt, such dividend or other distribution shall be
made as follows:

 

(i)                 First, the Buyer Percentage of such Net Profits Before Debt
approved for distribution shall go to Buyer.

 

(ii)               Second, the remaining Net Profits approved for distribution
shall be reduced by payments for that prior fiscal year on the Outstanding Debt
(“Net Profits After Debt”); and

 

________________

1 Such independent third-party appraisal firm to be mutually agreed between
Company and Buyer. In the event the Parties are unable to agree on an
independent third-party appraiser within fifteen (15) days of first notice, the
appraisal issue shall be submitted to JAMS’ San Diego office for the appointment
by JAMS of such independent qualified appraiser to decide, without any right of
appeal and after a hearing and the submission of evidence, the appraisal price.

 

11 
 

 

(iii)            Third, any remaining Net Profits After Debt after taking into
account subparagraphs (f)(i) and (f)(ii) above shall be distributed to the other
shareholders.

 

As an example, assume:

 

·In year 1 Company is profitable and the Board of Directors wishes to declare a
cash dividend to shareholders;

·Company has paid $50,000 in Outstanding Debt payments during year 1; and

·         Company has $100,000 in Net Profits Before Debt. The proposed
dividends would be paid as follows:

First, Buyer would receive $40,000 based on $100,000 Net Profits Before Debt
multiplied by the Buyer Percentage (currently 40%);

 

Second, the remaining $60,000 available would be reduced by the amount of
Outstanding Debt payments in year 1 ($50,000) leaving $10,000 as Net Profits
After Debt; and

 

Third, the $10,000 Net Profits After Debt would be distributed to the other
shareholders of Company as a cash dividend, pro rata.

 

(g)Upon any Sale Event (as defined below) of Company:

 

(i)                 The Shares shall have a liquidation preference that
calculates net proceeds to shareholders prior to pay-off of the Outstanding Debt
and distributes to Buyer the Buyer Percentage of such pre-Outstanding Debt net
proceeds prior to payments to any other shareholder; and

 

(ii)               The other shareholders shall receive the remainder, if any,
of the proceeds after taking into account pay-off of the Outstanding Debt.

 

As an example, assume if in year 5:

 

·there was still $500,000 of Outstanding Debt;

·The Company was sold for $6,000,000;

·The Buyer Percentage is still 40%; and

·After paying off all debts and obligations including the Outstanding Debt,
there was $4,000,000 available for distribution to the shareholders.

 

The proceeds to shareholders would be paid as follows:

 

First, Buyer’s distribution of net proceeds would assume the $500,000
Outstanding Debt did not exist and Buyer would receive $1,800,000 based on the
following:

 

 

12 
 

 

($4,000,000 + $500,000) * 0.40 = $1,800,000

This amount = 45% of the $4,000,000 actually available for distribution

 

Second, the other shareholders would share $2,200,000 based on the following:

 

$4,000,000 - $1,800,000 = $2,200,000

This amount = 55% of the $4,000,000 available for distribution

 

(h)              Within forty-five (45) days of closing, Company shall amend its
charter to reflect paragraphs (f) and (g) above.

 

(i)                 Within thirty (30) days of Closing, Company shall make good
faith efforts to renegotiate the Outstanding Debt to extend maturity dates,
implement reasonable payment schedules, and eliminate references to debt
payments being made from a percentage of net profits.

 

For purposes of this Section 6.01, “Sale Event” means any of:

 

(a)               a merger or consolidation in which (i) Company is a
constituent party or

(ii) a subsidiary of Company is a constituent party and Company issues shares of
its capital stock pursuant to such merger or consolidation, except any such
merger or consolidation involving Company or a subsidiary in which the shares of
capital stock of Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
equity securities that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the equity securities of
(1) the surviving or resulting party or (2) if the surviving or resulting party
is a wholly owned subsidiary of another party immediately following such merger
or consolidation, the parent of such surviving or resulting party; provided
that, for the purpose of this definition, all shares of common stock issuable
upon exercise of options outstanding immediately prior to such merger or
consolidation or upon conversion of preferred outstanding immediately prior to
such merger or consolidation shall be deemed to be outstanding immediately prior
to such merger or consolidation and, if applicable, deemed to be converted or
exchanged in such merger or consolidation on the same terms as the actual
outstanding shares of common stock are converted or exchanged; or

 

(b)               the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by
Company or any subsidiary of Company of all or substantially all the assets of
Company and its subsidiaries taken as a whole, or, if substantially all of the
assets of Company and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, the sale or disposition (whether by merger or
otherwise) of one or more subsidiaries of Company, except where such sale,
lease, transfer or other disposition is to Company or one or more wholly owned
subsidiaries of Company.

 

Section 6.02 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties to this Agreement or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

13 
 

 



 

Section 6.03 Notices. All notices and other communications given or made
pursuant to this Agreement must be in writing and will be deemed to have been
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified (with verification of receipt),

(b)  when sent, if sent by facsimile or electronic mail during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day,

(c)  three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
must be sent to the respective parties at their address as set forth on the
signature page below, or to such address, facsimile number or electronic mail
address as subsequently modified by written notice given in accordance with this
Section 6.03.

 

Section 6.04 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents and instruments and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the transactions contemplated by this Agreement and any other Transaction
Documents.

 

Section 6.05 Interpretation; Headings. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

Section 6.06 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement.

 

Section 6.07 Entire Agreement. This Agreement and any other Transaction
Documents related to the matters contemplated in this Agreement constitute the
sole and entire agreement of the Parties with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the any other Transaction Documents and the
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will control
unless the Parties otherwise agree in writing.

 

Section 6.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.

Neither Party may assign its rights or obligations hereunder without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. No assignment shall relieve the assigning Party of any of
its obligations hereunder.

 



14 
 

 

Section 6.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No failure to exercise, or delay in exercising, any right or remedy
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy.

 

Section 6.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).

Each Party hereby irrevocably and unconditionally submits to the personal
jurisdiction of the federal and state courts located in San Diego County,
California for the purpose of any suit, action, or other proceeding arising out
of or based upon this Agreement.

 

Section 6.11 Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement,
the prevailing party will be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which the party may
be entitled. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery, and performance of the
Agreement.

 

Section 6.12 Counterparts; Facsimile or Electronic Signature. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument. Counterparts
may also be delivered via facsimile, electronic mail (including, PDF or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

 

(SIGNATURE PAGE FOLLOWS)

 

 

15 
 

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



COMPANY:

Natural Plant Extract of California, Inc.,

a California corporation

 

By: /s/ Alan Tasi

Name:      Alan Tsai

Title:          Chief Executive Officer

Address:   11116 Wright Rd.

Address:    Lynwood, CA 90262

 

 

BUYER:

Betterworld Ventures, LLC,

a California limited liability company

 

Name: Paul Garrett, Sole Trustee of the Paul Garrett 1994 Revocable Trust

 

By: /s/ Paul Garrett

Title:        Manager and Sole Member

Address:  3594 Via Zara

Address:  Fallbrook, CA 92028

 

 



ACKNOWLEDGED BY:



 



 

/s/ Alan Tsai

Alan Tasi, Major Shareholder

 

 

/s/ Robert Hymers III

Robert Hymers III, Major Shareholder

 

 



[Common Stock Purchase Agreement Signature Page]





 

 

 

16 
 

 

Exhibit A

 

Company Disclosure Schedules

 

 

Section 4.02 Existing Shareholders:

 

Name Common Stock Robert Hymers III 400,000 Alan Tsai 400,000 Marijuana Company
of America, Inc. 50,000

 

Section 4.04 Subsidiaries:

·Company has four 100%-owned subsidiaries, all organized under the laws of the
State of California:

1)Northern Lights Distribution, LLC

2)Blockchain, LLC

3)Green Ethos Management, LLC

4)Green Ethos Holdings, LLC

 

Section 4.05(c) Notices/Consents:

·The addition of a new shareholder in Company requires notice to the following
licensing agencies:

1)State of California Department of Public Health for Company’s Manufacturing
License for Adult and Medicinal Cannabis Products

2)State of California Bureau of Cannabis Control for Company’s Adult-Use and
Medicinal Distributor License

3)City of Lynwood under its Development Agreement with Company

 

Section 4.06 Material Agreements:

·The following agreements involve obligations in excess of $25,000 individually
or

$75,000 in the aggregate:

1)Promissory Note from Company issued to Green Rock Investment Fund LLC for

$150,000 dated May 15, 2018. Maturity date is August 15, 2018. The Note
technically is in default, however the lender has not issued a notice of default
and is one of the members of Imperial Diversified Holdings, LLC. The
member/lender has complained about amounts owed to it and cash to be received,
if any, from the sale of the Property.

2)Outstanding balance of $110,000 on a loan from Santa Barbara Cultivation (Long
Canyon) to Northern Lights Distribution, LLC, a wholly-owned subsidiary of
Company. This is a related party loan in that Alan Tsai holds a 5% ownership
interest in the Long Canyon entity. The original loan amount was $150,000. There
is no signed note/agreement.

3)Outstanding loan from Johnny Wong for $200,000. There is no signed
note/agreement.

4)Promissory Note from Company issued to Zixuan An and Shucun Xie for $300,000
under a Revolving Line of Credit Agreement, dated July 12, 2018. Maturity Date

 

 

A-1 
 

 

December 31, 2020. This can be repaid from a 10% profit share through the
Maturity Date.

5)Promissory Notes from Company issued to Chau Tai Huang and Tzu Li Pai for an
aggregate of $289,500, dated May 14, 2018 and July 12, 2018. Maturity Date
December 31, 2020. This can be repaid from a 10% profit share through the
Maturity Date.

6)Promissory Note from Company issued to Eric Liu for $60,000 under a Revolving
Line of Credit Agreement, dated July 12, 2018. Maturity Date December 31, 2020.
This can be repaid from 10% profit share through the Maturity Date.

7)Reimbursements owed to Robert Hymers for an aggregate of $81,690.

8)Reimbursements owed to Edward Manolos for an aggregate of 62,500.

9)Reimbursements owed to Alan Tsai for an aggregate of $68,667.

10)Reference is made to Nos. 1 and 2 under Section 4.07 below and Company’s
agreement with BCC Contracting, Inc.

Notwithstanding this Section 4.06 disclosure, the amounts due under Nos. 1-9
shall be handled in accordance with Section 6.01 of the Agreement.

 

·Company has entered into the following agreement to manufacture Company’s
products:

1) Management agreement with Abstrx Tech, Inc., a California corporation, and
Green Ethos Management, LLC, a California limited liability company and
wholly-owned subsidiary of Company, dated February 27, 2018, to manage the
manufacturing operations for a 25% profit share based on kilograms of production
each month.

 

Section 4.07 Title to Property and Assets:

·The Property leased by Company is subject to the following mechanics’ and tax
liens:

1)A Claim of Mechanic's Lien by BCC Contracting, Inc., in the amount of
$379,829.96, and any other amounts due thereunder;

2)A Claim of Mechanic's Lien by BCC Contracting, Inc., in the amount of
$981,441.22, and any other amounts due thereunder;

3)A Claim of Mechanic's Lien by McDuff/Daniels, Inc., in the amount of
$43,040.00, and any other amounts due thereunder;

4)A Claim of Mechanic's Lien by Sunwest Electric, Inc., in the amount of
$159,085.28, and any other amounts due thereunder;

5)A Claim of Mechanic's Lien by S and J Interiors Inc, in the amount of
$25,849.30, and any other amounts due thereunder;

6)A Claim of Mechanic's Lien by Pennco Construction Group. Inc., in the amount
of

$7,095.12, and any other amounts due thereunder;

7)A Claim of Mechanic's Lien by P.V.& C. Plumbing And Piping Inc., in the amount
of

$26,264.79, and any other amounts due thereunder;

8)A Claim of Mechanic's Lien by Ferguson Enterprises, LLC., in the amount of

$6,541.41, and any other amounts due thereunder;

9)A Claim of Mechanic's Lien by Foundation Building Materials, LLC, in the
amount of $2,467.14, and any other amounts due thereunder;

10)A Claim of Mechanic's Lien by Sierra Insulation Contractors II LLC, in the
amount of $2,842.00, and any other amounts due thereunder;

 

 

A-2 
 

 

11)General and Special City and/or County taxes, including any personal property
taxes and any assessments collected with taxes, for the fiscal year 2019 - 2020:

o1st Installment: $11,004.58 Delinquent

o Penalty: $1,100.45

o2nd Installment: $11,004.58 Delinquent

o Penalty: $1,110.45

 

Section 4.09 Litigation:

·Reference is made to Nos. 1, 2 and 4 above under Section 4.07 with respect to
related litigation against Company filed by each of BCC Contracting, Inc. and
Sunwest Electric, Inc.

 

Section 4.10 Compliance with Laws:

·Under U.S. Federal law, the manufacturer and distribution of Cannabis and many
Cannabis derivative products are a Schedule-1 illegal drug.

 

Section 4.11 Employee and Consultant Matters:

·There are no confidentiality and proprietary information agreements with
employees and consultants. Company intends to enter into such agreements prior
to commencing operations at the manufacturing plant.

 

Section 4.12 Liabilities:

·Reference is made to Sections 4.06 and 4.07 above.

 

 

 

A-3 
 

 

Exhibit B

 

NPE Lease Amendment

 

 

ASSIGNMENT AND AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This Assignment and Amendment to Commercial Lease Agreement (“Amendment”) is
entered into as of June 5, 2020 (“Effective Date”) by and between Imperial
Diversified Holdings, LLC, a California limited liability company (“Assignor”) ,
Valwood Group, LLC, a Delaware limited liability company (“Assignee”) and
Natural Plant Extract of California, Inc., a California corporation (“Tenant”).
Assignee, Assignor and Tenant are hereinafter collectively referred to as the
“Parties.”

 

RECITALS

 

WHEREAS, Assignor and Tenant, are parties to that certain Commercial Lease
Agreement dated April 11, 2018 attached hereto as Exhibit A (the “Lease”) for
the property commonly known as 11116 Wright Rd., Los Angeles, California 90262
(the “Premises”);

 

WHEREAS, Assignor now desires to assign all of its rights, title and interest in
and to the Lease to Assignee (“Assignment”) effective as of the Effective Date;
and

 

WHEREAS, Assignee desires to accept the assignment of the Lease and assume
Assignor’s obligations thereunder.

 

WHEREAS, concurrently upon the Assignment, the Parties wish to enter into this
Amendment to amend and restate new Lease terms between Assignee and Tenant.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the adequacy of which is hereby acknowledged by the Parties, the Parties
hereby agree as follows:

 

1.      As of the Effective Date, Assignor assigns, transfers and sets over to
Assignee, its successors and assigns, forever, all rights, title and interests
of Assignor in, to and under the Lease, including any security deposit, prepaid
rent and other funds paid to Assignor as Landlord under the Lease by Tenant.

 

2.      As of the Effective Date, Assignee accepts the assignment of Assignor’s
rights, title and interest in, to and under the Lease upon the terms and
conditions herein set forth and hereby assumes and agrees to keep, perform,
observe and be bound by all of the terms, covenants, conditions and provisions
contained in the Lease on the part of Assignor under the Lease.

 

3.      Assignor and Assignee represent for the benefit of the other, as
applicable, that (i) Assignee has the ability to assume all of Assignor’s
obligations under the terms of the Lease, (ii) Assignor has not previously
assigned the Lease or any financial interests in the Lease to any other party,
(iii) the Premises have been delivered to Assignor and Assignor has accepted the
same in its “AS-IS” condition as of the Effective Date, and (iv) all
improvements required to be completed by

 

B-1 
 

 

Assignor under the Lease, if any, have been completed and no sums are due to
Assignor including any tenant improvement allowance. All representations and
certifications set forth in this Assignment will survive the Effective Date.
Upon performance of the entirety of its obligations set forth hereunder, this
Amendment will relieve Assignor of its obligations and liabilities under the
Lease.

4.

Section 1.02 shall be amended to provide the following information for the
Landlord:

 

Address: 3594 Via Zara, Fallbrook, CA 92028
Primary Contact: Paul Garrett

Telephone: (951) 255-2221









5.      Section 2.01 of the Lease shall be amended to revise the minimum monthly
rent (“Minimum Rent”) as follows:

 

a.       Commencing October 1, 2020, the amount of Minimum Rent Tenant shall pay
shall be the amount of $11,000 per month plus 100% of all expenses on the
Premises (including real estate taxes, building insurance, and maintenance and
utilities).

 

b.      Tenant’s monthly rent and expense obligations pursuant to Section 2.01,
as amended, shall be offset by any payments received by Assignee from any other
tenant subject to a written lease at the Premises.

 

6.      Section. 2.02 of the Lease (Security Deposit) shall be amended by
deleting the text of such section and inserting “Reserved”. In connection with
this Section 6, Assignor and Tenant represent that notwithstanding the current
language of Section 2.02 of the Lease, no security deposit was every paid by
Tenant or received by Assignor.

 

7.      Article 18 of the Lease (Right of First Refusal to Purchase) shall be
amended by deleting such Article in its entirety.

 

8.      This Amendment is binding upon and inures to the benefit of Assignor,
Assignee, Tenant and their respective successors and assigns.

 

9.      This Amendment may be executed in multiple counterparts, each of which
shall constitute one and the same instrument. Each party is entitled to rely
upon an electronically delivered counterpart of this Amendment executed by the
other party with the same force and effect as if such electronic copy were an
ink-signed original signed by the party sending such electronic copy and
delivered to the other party. For purposes of this Paragraph 7, all references
to the term “electronic copy” are deemed to include a document forwarded by
telecopy transmission or a document forwarded by electronic mail as a Portable
Document Format (Adobe Acrobat) (also known as a PDF) attachment to such
electronic mail.

 

10.  This Amendment shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction). Each Party hereby irrevocably and unconditionally submits
to the personal jurisdiction of the federal and state courts located in

 

B-2 
 

 

San Diego County, California for the purpose of any suit, action, or other
proceeding arising out of or based upon this Agreement.

 

11.  No provisions of this Amendment will be amended or modified by any party
hereto except by an instrument signed by all Parties hereto.

 

12.  If any one or more of the provisions contained in this Amendment shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

 

[Signatures on Following Page]

 

 

B-3 
 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first written above.

 

ASSIGNOR:

 

IMPERIAL DIVERSIFIED HOLDINGS, LLC

a California limited liability company

 

By:  /s/ Alan Tsai

Name: Alan Tsai

Its: Manager

 

By:  /s/ Robert Hymers III

Name: Robert Hymers III

Its: Manager

 

 

ASSIGNEE:

 

VALWOOD GROUP, LLC

a Delaware limited liability company

 

By: RCI Valwood, LLC,

a Delaware limited liability company

Its: Manager

 

By: Redhawk Communities, Inc., a California corporation

Its: Manager

 

By: /s/ Paul Garret

Paul Garrett

Its: President

 

 

TENANT:

 

NATURAL PLANT EXTRACT OF CALIFORNIA, INC.

a California corporation

 

By: Name: Alan Tsai

Its: Chief Executive Officer

 

 

 



B-4 
 

 

Exhibit C Riley Contract [attached]

 

 

 

 

CONSULTING AGREEMENT

 

This Agreement is made and entered into as of June 1, 2020 (“Effective Date”) by
and between Natural Plant Extract of California, Inc. (“Company”), having a
principal place of business at 11116 Wright Rd., Lynwood, CA 90262, and Jim
Riley (“Consultant”), having a principal residence at 58 Morning View Way,
Kalispell MT 59901.



 

1.                   Engagement of Services. Company may issue Project
Assignments to Consultant in the form attached to this Agreement as Exhibit A
(Project Assignment). A Project Assignment will become binding when both parties
have signed it and once signed, Consultant will be obligated to provide the
services and to deliver the materials and deliverables as specified in each
Project Assignment. The terms of this Agreement will govern all Project
Assignments and services undertaken by Consultant for Company. Consultant
represents, warrants and covenants that Consultant will perform the services
under this Agreement in a timely, professional and workmanlike manner and that
all materials and deliverables provided to Company will comply with (i) the
requirements set forth in the Project Assignment, (ii) the documentation and
specifications for those materials and deliverables, (iii) any samples or
documents provided by Consultant to Company. In accordance with Company’s
objectives, Consultant will determine the method, details and means of
performing the services required by this Agreement. Company shall have no right
to, and shall not, control the manner or determine the method of performing
Consultant’s services.

 

2.                   Compensation; Timing. Company will pay Consultant the fee
set forth in each Project Assignment for the services provided as specified in
that Project Assignment. If provided for in the Project Assignment, Company will
reimburse Consultant’s documented, out-of-pocket expenses no later than thirty
(30) days after Company’s receipt of Consultant’s invoice, except that
reimbursement for expenses may be delayed until that time when Consultant
furnishes adequate supporting documentation for the authorized expenses as
Company may reasonably request. Upon termination of this Agreement for any
reason, Consultant will be (a)     paid fees on the basis stated in the Project
Assignment(s) and (b) reimbursed only for expenses that are properly incurred
prior to termination of this Agreement and which are either expressly identified
in a Project Assignment or approved in advance in writing by an authorized
Company manager.

 

3.                   Independent Contractor Relationship. Consultant’s
relationship with Company is that of an independent contractor, and nothing in
this Agreement is intended to, or shall be construed to, create a partnership,
agency, joint venture, employment or similar relationship. Consultant will not
be entitled to any of the benefits that Company may make available to its
employees, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits. Consultant is not authorized to make any
representation, contract or commitment on behalf of Company unless specifically
requested or authorized in writing to do so by a Company manager. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Consultant’s compensation will be subject to withholding
by Company for the payment of any social security, federal, state or any other
employee payroll taxes. Company will regularly report amounts paid to Consultant
by filing Form 1099-MISC with the Internal Revenue Service as required by law.

 

4.                   Disclosure and Assignment of Work Resulting from Project
Assignments.

 

4.1               “Innovations” and “Company Innovations” Definitions. In this
Agreement, “Innovations” means all discoveries, designs, developments,
improvements, inventions (whether or not protectable under patent laws), works
of authorship, information fixed in any tangible medium of expression (whether
or not protectable under copyright laws), trade secrets, know-how, ideas
(whether or not protectable under trade secret laws), mask works, trademarks,
service marks, trade names

 

1 
 

 

and trade dress. “Company Innovations” means Innovations that Consultant, solely
or jointly with others, creates, derives, conceives, develops, makes or reduces
to practice under a Project Assignment.

 

4.2               Disclosure and Assignment of Company Innovations. Consultant
agrees to maintain adequate and current records of all Company Innovations,
which records shall be and remain the property of Company. Consultant agrees to
promptly disclose and describe to Company all Company Innovations. Consultant
represents, warrants and covenants that all Company Innovations shall be free
and clear of any liens and encumbrances. Consultant hereby does and will
irrevocably assign to Company or Company’s designee all of Consultant’s right,
title and interest in and to any and all Company Innovations and all associated
records, such assignment to occur with respect to each Company Innovation at the
time the Company Innovation is first conceived, made, derived, developed,
written or created, and regardless of when the Company Innovation is first
conceived, made, derived, developed, written or created. To the extent any of
the rights, title and interest in and to Company Innovations cannot be assigned
by Consultant to Company, Consultant hereby grants to Company an exclusive,
royalty-free, transferable, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to fully use,
practice and exploit those non-assignable rights, title and interest, including,
but not limited to, the right to make, use, sell, offer for sale, import, have
made, and have sold, the Company Innovations. To the extent any of the rights,
title and interest in and to the Company Innovations can neither be assigned nor
licensed by Consultant to Company, Consultant hereby irrevocably waives and
agrees never to assert the non-assignable and non-licensable rights, title and
interest against Company, any of Company’s successors in interest, or any of
Company’s customers. If any Company Innovations include any work of authorship
that qualifies as a “work made for hire” as defined in subclause (2) under
Section 101 of the Copyright Law of the United States (Title 17 of the United
States Code, as may be amended from time to time), Company and Consultant agree
that Company owns such work of authorship as a work made for hire under such
section.

 

4.3               Assistance. Consultant agrees to perform, during and after the
term of this Agreement, all acts that Company deems necessary or desirable to
permit and assist Company, at its expense, in obtaining, perfecting and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company Innovations as provided to Company under this Agreement. If Company
is unable for any reason to secure Consultant’s signature to any document
required to file, prosecute, register or memorialize the assignment of any
rights under any Company Innovations as provided under this Agreement,
Consultant hereby irrevocably designates and appoints Company and Company’s duly
authorized officers and agents as Consultant’s agents and attorneys-in-fact to
act for and on Consultant’s behalf and instead of Consultant to take all
lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights in, to and
under the Company Innovations, all with the same legal force and effect as if
executed by Consultant. The foregoing is deemed a power coupled with an interest
and is irrevocable.

 

4.4               Consultant Out-of-Scope Innovations. If Consultant
incorporates or permits to be incorporated any Innovations relating in any way,
at the time of conception, reduction to practice, creation, derivation,
development or making of the Innovation, to Company’s business or actual or
demonstrably anticipated research or development but which were conceived,
reduced to practice, created, derived, developed or made by Consultant (solely
or jointly) either unrelated to Consultant’s work for Company under this
Agreement or prior to the Effective Date (collectively, the “Out-of-Scope
Innovations”) into any of the Company Innovations, then Consultant hereby grants
to Company and Company’s designees a royalty-free, transferable, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit all patent, copyright,
moral right, mask work, trade secret and other intellectual property rights
relating to the Out-of-Scope Innovations. Notwithstanding the foregoing,
Consultant agrees that Consultant shall not incorporate, or permit to be
incorporated, any Innovations conceived, reduced to practice, created, derived,
developed or made by others or any Out-of- Scope Innovations into any Company
Innovations without Company’s prior written consent.

 

4.5               Assignment by Employees of Consultant. Consultant covenants,
represents and warrants that each of Consultant’s employees who

 

2 
 

 

perform services under this Agreement has or will have a written agreement with
Consultant that provides Consultant with all necessary rights to fulfill its
obligations under this Agreement, including but not limited to the obligations
of this Section 4.

 

5.Confidentiality.

 

5.1               Definition of Confidential Information. “Confidential
Information” means (a) any technical and non-technical information related to
the Company’s business and current, future and proposed products and services of
Company, including for example and without limitation, Company Innovations,
Company Property (as defined in Section 6 (Ownership and Return of Confidential
Information and Company Property)), and Company’s information concerning
research, development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business
plans, in each case whether or not marked as “confidential” or “proprietary” and
(b) any information that Company has received from others that may be made known
to Consultant and that Company is obligated to treat as confidential or
proprietary, whether or not marked as “confidential” or “proprietary”.

 

5.2               Nondisclosure and Nonuse Obligations. Except as permitted in
this Section, Consultant will not (i) use any Confidential Information or (ii)
disseminate or in any way disclose the Confidential Information to any person,
firm, business or governmental agency or department. Consultant may use the
Confidential Information solely to perform Project Assignment(s) for the benefit
of Company. Consultant shall treat all Confidential Information with the same
degree of care as Consultant accords to Consultant’s own confidential
information, but in no case shall Consultant use less than reasonable care. If
Consultant is not an individual, Consultant shall disclose Confidential
Information only to those of Consultant’s employees who have a need to know the
information as necessary for Consultant to perform this Agreement. Consultant
certifies that each of its employees will have agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions at least as protective as those terms and conditions
applicable to Consultant under this agreement. Consultant shall immediately give
notice to Company of any unauthorized use or disclosure of the Confidential
Information. Consultant shall assist Company in remedying any the unauthorized
use or disclosure of the Confidential Information. Consultant agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party.

 

5.3               Exclusions from Nondisclosure and Nonuse Obligations.
Consultant’s obligations under Section 5.2 do not apply to any Confidential
Information that Consultant can demonstrate (a) was in the public domain at or
subsequent to the time the Confidential Information was communicated to
Consultant by Company through no fault of Consultant; (b) was rightfully in
Consultant’s possession free of any obligation of confidence at or subsequent to
the time the Confidential Information was communicated to Consultant by Company;
or (c) was independently developed by employees of Consultant without use of, or
reference to, any Confidential Information communicated to Consultant by
Company. A disclosure of any Confidential Information by Consultant (a) in
response to a valid order by a court or other governmental body or (b) as
otherwise required by law will not be considered to be a breach of this
Agreement or a waiver of confidentiality for other purposes; provided, however,
that Consultant provides prompt prior written notice thereof to Company to
enable Company to seek a protective order or otherwise prevent the disclosure.

 

6.                   Ownership and Return of Confidential Information and
Company Property. All Confidential Information and any materials and items
(including, without limitation, software, equipment, tools, artwork, documents,
drawings, papers, diskettes, tapes, models, apparatus, sketches, designs and
lists) that Company furnishes to Consultant by Company, whether delivered to
Consultant by Company or made by Consultant in the performance of services under
this Agreement and whether or not they contain or disclose Confidential
Information (collectively, the “Company Property”), are the sole and exclusive
property of Company or Company’s suppliers or customers. Consultant agrees to
keep all Company Property at Consultant’s premises unless otherwise permitted in
writing by Company. Within five (5) days after any request by Company,
Consultant shall destroy or deliver to Company, at Company’s option, (a) all
Company Property and

 

3 
 

 

(b)  all materials and items in Consultant’s possession or control that contain
or disclose any Confidential Information. Consultant will provide Company a
written certification of Consultant’s compliance with Consultant’s obligations
under this Section.

 

7.                   Indemnification. Consultant will indemnify and hold
harmless Company from and against any and all third party claims, suits,
actions, demands and proceedings against Company and all losses, costs and
liabilities related thereto arising out of or related to (i) an allegation that
any item, material and other deliverable delivered by Consultant under this
Agreement infringes any intellectual property rights or publicity rights of a
third party or (ii) any negligence by Consultant or any other act or omission of
Consultant, including without limitation any breach of this Agreement by
Consultant.

 

8.                   Observance of Company Rules. At all times while on
Company’s premises, Consultant will observe Company’s rules and regulations with
respect to conduct, health, safety and protection of persons and property.

 

9.                   No Conflict of Interest. During the term of this Agreement,
Consultant will not accept work, enter into a contract or accept an obligation
inconsistent or incompatible with Consultant’s obligations, or the scope of
services to be rendered for Company, under this Agreement. Consultant warrants
that, to the best of Consultant’s knowledge, there is no other existing contract
or duty on Consultant’s part that conflicts with or is inconsistent with this
Agreement. Consultant agrees to indemnify and hold harmless Company from any and
all losses and liabilities incurred or suffered by Company by reason of the
alleged breach by Consultant of any services agreement between Consultant and
any third party.

 

10.Term and Termination.

 

10.1            Term. This Agreement is effective as of the Effective Date set
forth above and will terminate on unless terminated earlier as set forth below.

 

10.2            Termination by Company. Except during the term of a Project
Assignment, Company may terminate this Agreement without cause at any time, with
termination effective fifteen (15) days after Company’s delivery to Consultant
of written notice of termination. Company also may terminate this Agreement (a)
immediately upon Consultant’s breach of Section 4 (Disclosure and Assignment of
Work Resulting from Project Assignments), 5 (Confidentiality) or 11
(Noninterference with Business) or (b) immediately for a breach by Consultant if
Consultant’s breach of any other provision under this Agreement or obligation
under a Project Assignment is not cured within ten (10) days after the date of
Company’s written notice of breach. Company may terminate a Project Assignment
at any time upon three (3) days’ prior written notice to Consultant and, in that
event, Company will pay Consultant for services properly performed prior to the
date of termination.

 

10.3            Termination by Consultant. Except during the term of a Project
Assignment, Consultant may terminate this Agreement without cause at any time,
with termination effective fifteen (15) days after Consultant’s delivery to
Company of written notice of termination. Consultant also may terminate this
Agreement immediately for a material breach by Company if Company’s material
breach of any provision of this Agreement is not cured within ten

(10)  days after the date of Consultant’s written notice of breach.

 

10.4            Effect of Expiration or Termination. Upon expiration or
termination of this Agreement, Company shall pay Consultant for services
properly performed under this Agreement as set forth in each then pending
Project Assignment. The definitions contained in this Agreement and the rights
and obligations contained in this Section and Sections 4 (Disclosure and
Assignment of Work Resulting from Project Assignments), 5 (Confidentiality), 6
(Ownership and Return of Confidential Information and Company Property), 7
(Indemnification), 12 (Noninterference with Business) and 13 (General
Provisions) will survive any termination or expiration of this Agreement.

 

11.               Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets
Act of 2016, if Consultant is an individual, Consultant acknowledges that he/she
shall not have criminal or civil liability under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government

 

4 
 

 

official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, if Consultant files a lawsuit
for retaliation by the Company for reporting a suspected violation of law,
Consultant may disclose the trade secret to Consultant’s attorney and may use
the trade secret information in the court proceeding, if Consultant (X) files
any document containing the trade secret under seal and (Y) does not disclose
the trade secret, except pursuant to court order.

 

12.               Noninterference with Business. During this Agreement, and for
a period of two (2) years immediately following the termination or expiration of
this Agreement, Consultant agrees not to solicit or induce any employee or
independent contractor involved in the performance of this Agreement, or any
client of Company with which Consultant had contact in the performance of this
Agreement, to terminate or breach an employment, contractual or other
relationship with Company, or otherwise reduce the extent of its business
relationship with Company.

 

13.General Provisions.

 

13.1            Successors and Assigns. Consultant shall not assign its rights
or delegate any performance under this Agreement without the prior written
consent of Company. For the avoidance of doubt, Consultant may not subcontract
performance of any services under this Agreement to any other contractor or
consultant without Company’s prior written consent. All assignments of rights by
Consultant are prohibited under this paragraph, whether they are voluntary or
involuntary, by merger, consolidation, dissolution, operation of law, or any
other manner. For purposes of this paragraph, (i) a “change of control” is
deemed an assignment of rights; and (ii) “merger” refers to any merger in which
Consultant participates, regardless of whether it is the surviving or
disappearing entity. Any purported assignment of rights or delegation of
performance in violation of this paragraph is void. This Agreement will be for
the benefit of Company’s successors and assigns, and will be binding on
Consultant’s permitted assignees.

 

13.2Injunctive Relief

Consultant’s obligations under this Agreement are of a unique character that
gives them particular value; Consultant’s breach of any of these obligations
will cause irreparable and continuing damage to Company for which money damages
are insufficient, and Company is entitled to injunctive relief, a decree for
specific performance, and all other relief as may be proper (including money
damages if appropriate), without the need to post a bond.

 

13.3            Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows, with notice deemed given
as indicated: (a) by personal delivery, when actually delivered; (b) by
overnight courier, upon written verification of receipt; (c) by facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth above or to such other
address as either party may provide in writing.

 

13.4            Governing Law; Forum. The laws of the United States of America
and the State of California govern all matters arising out of or relating to
this Agreement without giving effect to any conflict of law principles. Each of
the parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in Los Angeles County, California, as
applicable, for any matter arising out of or relating to this Agreement, except
that in actions seeking to enforce any order or any judgment of the federal or
state courts located in Los Angeles County, California, personal jurisdiction
will be non- exclusive. Additionally, notwithstanding anything in the foregoing
to the contrary, a claim for equitable relief arising out of or related to this
Agreement may be brought in any court of competent jurisdiction. If a proceeding
is commenced to resolve any dispute that arises between the parties with respect
to the matters covered by this Agreement, the prevailing party in that
proceeding is entitled to receive its reasonable attorneys’ fees, expert witness
fees and out-of-pocket costs, in addition to any other relief to which that
prevailing party may be entitled.

 

13.5            Severability. If a court of law holds any provision of this
Agreement to be illegal, invalid or unenforceable, (a) that provision shall be
modified so as to make it legal, invalid and enforceable and to achieve an
economic effect that is as near as possible to that provided by the original

 

5 
 

 

provision and (b) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected.

 

13.6            Waiver; Modification. If Company waives any term, provision or
Consultant’s breach of this Agreement, such waiver shall not be effective unless
it is in writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or

subsequent breach by Consultant. This Agreement may be modified only by mutual
written agreement of authorized representatives of the parties.

 

13.7            Entire Agreement. This Agreement constitutes the final and
exclusive agreement between the parties relating to this subject matter and
supersedes all agreements, whether prior or contemporaneous, written or oral,
concerning such subject matter.

 

 

 

[Remainder of Page Blank – Signature Page Follows]

 

 

 

6 
 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

“Company”   “Consultant”       NATURAL PLANT EXTRACT OF CALIFORNIA, INC.   JIM
RILEY       By: /s/ Robert Hymers III   /s/ Jim Riley

Name: Robert Hymers III

Title: CFO

   





 





 



 

 

7 
 

 

Exhibit A

 

PROJECT ASSIGNMENT

 

Scope of work: Business Consultant/Advisory Board Member

 

Timeline: Immediate Team: Jim Riley

Goal: To offer a wide range of services to Natural Plant Extract of California
(NPE) as a business consultant and/or advisory board member. The short-term
objective would be to attack any immediate needs established by the leadership
of the company. The long-term goal would be to integrate my value into the
company and support the goals of the established team for an undetermined amount
of time.

 

Observation: It is my immediate observation that your business model is
positioned for success. However, I believe that I can add value through my vast
experience in marketing, corporate structure, cash flow projections, and network
connections to name a few. I have already begun to integrate with the key
players in your business and have conducted extensive financial research with
your team.

 

Timeline/Potential Scope of tasks

 

·Determine initial fit for a working relationship – completed

·Review key relationships and contacts – extract relevance to the success of the
relationship

·Download immediate needs from Alan

·Establish timelines to complete task

·Assign scheduled meeting times or calls

·Capital raise - near completion

·Data collection

·Site visits

 

Jim Riley to provide:

 

·Availability for meetings when required

·Unlimited text and emails

·Phone calls as needed

·Maintain a home office in Southern California to secure business objectives

·Access to all resources and key contacts

 

NPE to provide:

 

·Each month starting on 6/1/20 billed at $3,000 in payment (commencement of pay
is contingent on closing of common stock financing from Betterworld Ventures,
LLC)

·Opportunity for an increase in revenue and shares in the company, as values
increase in work performed and the company value.

·Fees to be paid in advance of service on the 1st of each month

·Open access to key team members, operating procedures, and any other key
elements of information to succeed in core objectives

·Product Samples as needed

·Daily person of contact and email to maintain work flow – Alan Tsai

·Access to all team members, legal, marketing

 

8 
 

 

Expenses. Company will reimburse Consultant for expenses incurred in connection
with this Project Assignment that are authorized in advance in writing and upon
receipt of proper documentation of those expenses from Consultant.

 

NOTE: This Project Assignment is governed by the terms of a Consulting Agreement
in effect between Company and Consultant. Any term in this Project Assignment
that is inconsistent with that agreement is invalid.

 

IN WITNESS WHEREOF, the parties are signing this Project Assignment as of the
later date below.



“Company”   “Consultant”       NATURAL PLANT EXTRACT OF CALIFORNIA, INC.   JIM
RILEY       By: /s/ Robert Hymers III   /s/ Jim Riley

Name: Robert Hymers III

Title: CFO

                Date: Date:



 

 

 

 

 



9 
 

 

Exhibit D Shareholders Agreement [attached]

 

 

 

 
 

 

 

 

 

 

SHAREHOLDERS AGREEMENT

among

NATURAL PLANT EXTRACT OF CALIFORNIA, INC.

and

EACH PERSON IDENTIFIED ON SCHEDULE A

dated as of June 5, 2020

 

 

 
 

 

Shareholders Agreement

This Shareholders Agreement (this “Agreement”), dated as of June 5, 2020 (the
“Effective Date”), is entered into among Natural Plant Extract of California,
Inc., a California Company (the “Company”), each Person identified on Schedule A
hereto as a Major Shareholder (each, a “Major Shareholder” and collectively, the
“Major Shareholders”), each Person identified on Schedule A hereto as a
Shareholder, and each other Person who after the date hereof acquires Shares of
the Company and becomes a party to this Agreement by executing a Joinder
Agreement (such Persons, collectively with the Major Shareholders, the
“Shareholders”).

RECITALS

 

WHEREAS, the Company has authorized 2,000,000 Shares;

WHEREAS, as of the date hereof, each Major Shareholder owns the number and
percentage of the issued and outstanding Shares set forth opposite the
Shareholder’s name on Schedule A hereto; and

WHEREAS, the Major Shareholders and the other parties hereto deem it in their
best interests and in the best interests of the Company to set forth in this
Agreement their respective rights and obligations in connection with their
investment in the Company.

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE I DEFINITIONS

 

Capitalized terms used herein and not otherwise defined shall have the meanings
specified or referenced in this Article I.

 

“Acceptance Notice” has the meaning set forth in Section 4.01(c).

 

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means all applicable provisions of: (a) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
decrees, ordinances, codes, proclamations, declarations, or orders of any
Governmental Authority; (b) any consents or approvals of any Governmental
Authority; and (c) any orders, decisions, advisory or interpretative opinions,
injunctions, judgments, awards, decrees of, or agreements with, any Governmental
Authority.

 

1 
 

 

“Articles of Incorporation” means the restated articles of incorporation of the
Company, as filed on March 21, 2019 with the Secretary of State of the State of
California, and as amended, modified, supplemented, or restated from time to
time in accordance with the terms of this Agreement.

 

“Board” has the meaning set forth in Section 2.01(a).

 

“Business” means the manufacture and distribution of various cannabis products.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in the State of California are authorized or required to close.

 

“By-Laws” means the by-laws of the Company, as amended, modified, supplemented,
or restated from time to time in accordance with the terms of this Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Confidential Information” has the meaning set forth in Section 5.04(a).

 

“CGCL” means the California General Company Law, as amended from time to time
and including any successor legislation thereto and any regulations promulgated
thereunder.

 

“Director” has the meaning set forth in Section 2.01(a).

 

“Effective Date” has the meaning set forth in the preamble.

 

“Excluded Securities” means any Shares or other equity securities issued in
connection with: (a) a grant to any existing or prospective consultants,
employees, officers, or Directors pursuant to any stock option, employee stock
purchase, or similar equity-based plans or other compensation agreement; (b) the
exercise or conversion of options to purchase Shares, or Shares issued to any
existing or prospective consultants, employees, officers, or Directors pursuant
to any stock option, employee stock purchase, or similar equity-based plans or
any other compensation agreement; (c) any acquisition by the Company of the
shares of stock, assets, properties, or business of any Person; (d) any merger,
consolidation, or other business combination involving the Company; (e) a share
split, share dividend, or any similar recapitalization; or (f) any issuance of
Financing Equity where such Financing Equity, together with all then outstanding
Financing Equity, is not equal to, and is not convertible into, an aggregate of
more than five percent (5%) of the outstanding Shares on a fully diluted basis
at the time of the issuance of such Financing Equity, in each case, approved in
accordance with the terms of this Agreement.

 

“Exercise Period” has the meaning set forth in Section 4.01(c).

 

“Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Family Member” means with respect to any Shareholder that is a natural person,
such Shareholder’s Spouse, parent, sibling, descendant (including adoptive
relationships and stepchildren), and the Spouses of each such natural persons.

 

2 
 

 

“Financing Equity” means any Shares, warrants, or other similar rights to
purchase Shares issued to lenders or other institutional investors (excluding
the Shareholders) in any arm’s length transaction providing debt financing to
the Company.

“Fiscal Year” means, for financial accounting purposes, January 1 to December
31. “Government Approval” means any authorization, consent, approval, waiver,

exception, variance, order, exemption, publication, filing, declaration,
concession, grant,

franchise, agreement, permission, permit, or license of, from, or with any
Governmental Authority, the giving of notice to, or registration with, any
Governmental Authority, or any other action in respect of any Governmental
Authority.

 

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, or orders of such organization or authority
have the force of law), or any arbitrator, court, or tribunal of competent
jurisdiction.

“Governing Documents” means the Articles of Incorporation and the By-Laws.
“Initial Public Offering” means any offering of Shares pursuant to a
registration

statement filed in accordance with the Securities Act.

 

“Major Shareholders” has the meaning set forth in the preamble. “Issuance
Notice” has the meaning set forth in Section 4.01(b).

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A

attached hereto.

 

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance, or other
restriction or limitation of any nature whatsoever.

 

“Marital Relationship” means a civil union, domestic partnership, marriage, or
any other similar relationship that is legally recognized in any jurisdiction.

 

“New Securities” has the meaning set forth in Section 4.01(a).

 

“Non-Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Offered Shares” has the meaning set forth in Section 3.02(a).

 

“Offering Shareholder” has the meaning set forth in Section 3.02(a).

 

“Offering Shareholder Notice” has the meaning set forth in Section 3.02(b).

 

“Over-Allotment Exercise Period” has the meaning set forth in Section 4.01(d).

 

3 
 

 

“Over-Allotment New Securities” has the meaning set forth in Section 4.01(d).

 

“Over-Allotment Notice” has the meaning set forth in Section 4.01(d).

 

“Permitted Transferee” means with respect to any Shareholder that is an entity,
any Affiliate of such Shareholder, and with respect to any Shareholder who is an
individual: (a) such Shareholder’s Family Member; (b) a trust under which the
distribution of Shares may be made only to such Shareholder and/or any Family
Member of such Shareholder; (c) a charitable remainder trust, the income from
which will be paid to such Shareholder during his or her life;

(d)  a Company, partnership, or limited liability company, the Shareholders,
partners, or members of which are only such Shareholder and/or Family Members of
such Shareholder; or (e) such Shareholder’s executors, administrators,
testamentary trustees, legatees, distributees, or beneficiaries by will or by
the laws of intestate succession.

 

“Person” means an individual, Company, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

 

“Preemptive Pro Rata Portion” has the meaning set forth in Section 4.01(c).

 

“Proposed Sale” has the meaning set forth in Section 5.02.

 

“Prospective Purchaser” has the meaning set forth in Section 4.01(b).

 

“Purchasing Shareholder” has the meaning set forth in Section 3.02(d).

 

“Representative” means, with respect to any Person, any and all directors,
managers, members, partners, officers, employees, consultants, financial
advisors, counsel, accountants, and other agents of such Person.

 

“ROFR Notice” has the meaning set forth in Section 3.02(d).

 

“ROFR Notice Period” has the meaning set forth in Section 3.02(d).

 

“Sale Event” means any of:

 

(a)               a merger or consolidation in which (i) the Company is a
constituent party or (ii) a subsidiary of the Company is a constituent party and
the Company issues shares of its capital stock pursuant to such merger or
consolidation, except any such merger or consolidation involving the Company or
a subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for equity securities that represent, immediately
following such merger or consolidation, at least a majority, by voting power, of
the equity securities of (1) the surviving or resulting party or (2) if the
surviving or resulting party is a wholly owned subsidiary of another party
immediately following such merger or consolidation, the parent of such surviving
or resulting party; provided that, for the purpose of this definition, all
shares of common stock issuable upon exercise of options outstanding immediately
prior to such merger or consolidation or upon conversion of preferred
outstanding immediately prior to such merger

 

4 
 

 

or consolidation shall be deemed to be outstanding immediately prior to such
merger or consolidation and, if applicable, deemed to be converted or exchanged
in such merger or consolidation on the same terms as the actual outstanding
shares of common stock are converted or exchanged; or

 

(b)               the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or any subsidiary of the Company of all or substantially all the assets
of the Company and its subsidiaries taken as a whole, or, if substantially all
of the assets of the Company and its subsidiaries taken as a whole are held by
such subsidiary or subsidiaries, the sale or disposition (whether by merger or
otherwise) of one or more subsidiaries of the Company, except where such sale,
lease, transfer or other disposition is to the Company or one or more wholly
owned subsidiaries of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Shares” means shares of common stock, no par value, of the Company and any
securities issued in respect thereof, or in substitution therefor, in connection
with any share split, dividend, or combination, or any reclassification,
recapitalization, merger, consolidation, exchange, or similar reorganization.

 

“Spousal Consent” has the meaning set forth in Section 9.17.

 

“Spouse” means a spouse, a party to a civil union, a domestic partner, a
same-sex spouse or partner, or any individual in a Marital Relationship with a
Shareholder.

 

“Shareholders” has the meaning set forth in the preamble.

 

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

 

“Supermajority Approval” means with respect to any matter that must be approved
by the Shareholders pursuant to this Agreement: (a) the affirmative vote
(including by way of written consent) of at least 66 2/3% of the issued and
outstanding Shares; or (b) the approval of the Board, including the directors
then in office representing the Major Shareholders pursuant to Section 2.01.

 

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction: (a) does not, directly or indirectly, own or have the
right to acquire any outstanding Shares; or (b) is not a Permitted Transferee of
any Person who, directly or indirectly, owns or has the right to acquire any
Shares.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, gift,
pledge, encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option, or other arrangement or understanding with respect to the sale,
transfer, assignment, gift, pledge, encumbrance, hypothecation, or similar

 

5 
 

 

disposition of, any Shares owned by a Person or any interest (including a
beneficial interest) in any Shares owned by a Person. “Transfer” when used as a
noun shall have a correlative meaning.

 

“Voting Agreement Matter” has the meaning set forth in Section 5.01.

 

“Waived ROFR Transfer Period” has the meaning set forth in Section 3.02(f).

 

ARTICLE II

MANAGEMENT AND OPERATION OF THE COMPANY

 

Section 2.01 Board of Directors.

 

(a)               Subject to Section 2.02, the Shareholders agree that the
business and affairs of the Company shall be managed through a board of
directors (the “Board”) consisting of at least three (3) members (each, a
“Director”). When electing Directors to serve on the Board, each Major
Shareholder shall have the right to designate one (1) Director, who shall
initially be those individuals identified on Schedule B hereto, and each
Director shall hold office until the next annual Shareholders’ meeting at which
such Director’s successor is designated by the Major Shareholder that designated
such Director as set forth in this Section 2.01(a).

 

(b)               Each Shareholder shall vote all Shares over which such
Shareholder has voting control and shall take all other necessary or desirable
actions within such Shareholder’s control (including in its capacity as
Shareholder, director, member of a board committee, or officer of the Company,
or otherwise, and whether at a regular or special meeting of the Shareholders or
by written consent in lieu of a meeting) to elect to the Board any individual
designated by a Major Shareholder pursuant to Section 2.01(a).

 

(c)               Each Major Shareholder shall have the right at any time to
remove (with or without cause) any Director designated by such Major Shareholder
for election to the Board and each other Shareholder shall vote all Shares over
which such Shareholder has voting control and shall take all other necessary or
desirable actions within such Shareholder’s control (including in its capacity
as Shareholder, director, member of a board committee, or officer of the
Company, or otherwise, and whether at a regular or special meeting of the
Shareholders or by written consent in lieu of a meeting) to remove from the
Board any individual designated by such Major Shareholder that such Major
Shareholder desires to remove pursuant to this Section 2.01(c). Except as
provided in the preceding sentence, unless a Major Shareholder otherwise
consents in writing, no other Shareholder shall take any action to cause the
removal of any Directors designated by such Major Shareholder.

 

(d)               In the event a vacancy is created on the Board at any time and
for any reason (whether as a result of death, disability, retirement,
resignation, or removal pursuant to Section 2.01(c)), the Major Shareholder that
designated such Director shall have the right to designate a different
individual to replace such Director and each other Shareholder shall vote all
Shares over which such Shareholder has voting control and shall take all other
necessary or desirable actions within such Shareholder’s control

 

6 
 

 

(including in its capacity as Shareholder, director, member of a board
committee, or officer of the Company, or otherwise, and whether at a regular or
special meeting of the Shareholders or by written consent in lieu of a meeting)
to elect to the Board such individual designated by such Major Shareholder.

 

Section 2.02 Voting Arrangements. In addition to any vote or consent of the
Board or the Shareholders of the Company required by Applicable Law, including
the CGCL, without Supermajority Approval the Company shall not, and shall not
enter into any commitment to:

 

(a)               amend, modify, or restate the Articles of Incorporation to
increase or decrease by authorized Shares or create any new class of series of
capital stock of the Company;

 

(b)               make any material change to the nature of the Business
conducted by the Company;

 

(c)               declare or pay any dividend or otherwise make a distribution
to holders of the Shares;

 

(d)               (i) subject to Section 4.01, issue or sell Shares or other
equity securities of the Company to any Person; or (ii) enter into or effect any
transaction or series of related transactions involving the repurchase,
redemption, or other acquisition of Shares from any Person, in each case, other
than any Excluded Securities approved in accordance with the terms of this
Agreement or as otherwise contemplated by the terms of this Agreement;

 

(e)               increase or decrease the number of directors of the Company
other than in compliance with this Agreement;

 

(f)                enter into or effect any transaction or series of related
transactions involving the sale, lease, license, exchange, or other disposition
(including by merger, consolidation, sale of shares of stock, or sale of assets)
by the Company of all or substantially of its assets;

 

(g)               wind up, dissolve, liquidate, or terminate the Company or
initiate a bankruptcy proceeding involving the Company.

 

Section 2.03 Board Observer Rights. As long as Betterworld Ventures, LLC (“BWV”)
continues to be a Major Shareholder, the Company shall invite a representative
of BWV to attend all meetings of the Board in a nonvoting observer capacity and,
in this respect, shall give such representative copies of all notices, minutes,
consents, and other materials that it provides to its Directors; provided,
however, that such representative shall agree to hold in confidence and trust
and to act in a fiduciary manner with respect to all information so provided;
and provided further, that the Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of trade secrets or a conflict of interest. This

 

 

7 
 

 

nonvoting observer shall be in addition to BWV’s right to appoint a director
pursuant to Section 2.01.

 

ARTICLE III
TRANSFER OF INTERESTS

 

Section 3.01 General Restrictions on Transfer.

 

(a)               Except as permitted pursuant to Section 3.01(b) or in
accordance with the procedures described in Section 3.02, each Shareholder
agrees that such Shareholder will not, directly or indirectly, voluntarily or
involuntarily, Transfer any of its Shares.

 

(b)               The provisions of Section 3.01(a) and Section 3.02 shall not
apply to any of the following Transfers by any Shareholder of any of its Shares:

 

(i)                 to a Permitted Transferee; or

 

(ii)               pursuant to a merger, consolidation, or other business
combination of the Company with a Third-Party Purchaser that has been approved
in compliance with Section 2.02(f) or Section 2.02(g).

 

(c)               In addition to any legends required by Applicable Law, each
certificate representing the Shares of the Company now owned or that may
hereafter be acquired by the Shareholders shall bear a legend substantially in
the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT AMONG THE COMPANY AND ITS SHAREHOLDERS, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY. NO TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION, OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH
SHAREHOLDERS AGREEMENT.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER SUCH ACT AND LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER.”

(d)               Prior notice shall be given to the Company by a Shareholder of
any Transfer of Shares, including Transfers to a Permitted Transferee. Prior to
consummation of any Transfer by any Shareholder of any of its Shares, including
a Transfer to a Permitted Transferee or a Third Party Purchaser, such
Shareholder shall cause: (i) any transferee who is not already a party to this
Agreement to execute and deliver to the Company a Joinder Agreement in which
such transferee agrees to be bound by the terms

 

 

8 
 

 

and conditions of this Agreement; and (ii) if the transferee is an individual,
any Spouse of such transferee to execute and deliver to the Company a Spousal
Consent. Upon any Transfer of Shares by any Shareholder, in accordance with this
Section 3.01(d) and the other terms of this Agreement, the transferee thereof
shall be substituted for, and shall assume all the rights and obligations under
this Agreement of, the transferor thereof.

 

(e)               Notwithstanding any other provision of this Agreement, each
Shareholder agrees that it will not, directly or indirectly, Transfer any of its
Shares: (i) except as permitted under the Securities Act and other applicable
federal or state securities laws, and then, if requested by the Company, only
upon delivery to the Company of an opinion of counsel in form and substance
satisfactory to the Company to the effect that such Transfer may be effected
without registration under the Securities Act; (ii) if it would cause the
Company or any of its Subsidiaries to be required to register as an investment
company under the Investment Company Act of 1940, as amended; or (iii) if it
would cause the assets of the Company or any of its Subsidiaries to be deemed
plan assets as defined under the Employee Retirement Income Security Act of 1974
or its accompanying regulations or result in any “prohibited transaction”
thereunder involving the Company. In any event, the Board may refuse the
Transfer to any Person if such Transfer would have a material adverse effect on
the Company as a result of any regulatory or other restrictions imposed by any
Governmental Authority.

 

(f)                Any Transfer or attempted Transfer of any Shares in violation
of this Agreement shall be null and void, no such Transfer shall be recorded on
the Company’s books, and the purported transferee in any such Transfer shall not
be treated (and the purported transferor shall continue be treated) as the owner
of such Shares for all purposes of this Agreement and the Governing Documents of
the Company.

 

(g)               This Agreement shall cover all of the Shares now owned or
hereafter acquired by the Shareholders while this Agreement remains in effect.

 

Section 3.02 Right of First Refusal.

 

(a)               If at any time a Shareholder (such Shareholder, an “Offering
Shareholder”) receives a bona fide offer from any Third Party Purchaser to
purchase all or any portion of the Shares (the “Offered Shares”) owned by the
Offering Shareholder and the Offering Shareholder desires to Transfer the
Offered Shares (other than Transfers that are permitted by Section 3.01(b)),
then the Offering Shareholder must first make an offering of the Offered Shares
to each other Shareholder in accordance with the provisions of this Section
3.02.

 

(b)               The Offering Shareholder shall, within five (5) Business Days
of receipt of the offer from the Third-Party Purchaser, give written notice (the
“Offering Shareholder Notice”) to the Company and the other Shareholders stating
that it has received a bona fide offer from a Third-Party Purchaser and
specifying:

 

(i)                 the number of Offered Shares to be Transferred by the
Offering Shareholder;

 

9 
 

 

(ii)the name of the Third-Party Purchaser;

 

(iii)            the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and

 

(iv)             the proposed date, time, and location of the closing of the
Transfer, which shall not be less than sixty (60) days from the date of the
Offering Shareholder Notice.

 

The Offering Shareholder Notice shall constitute the Offering Shareholder’s
offer to Transfer the Offered Shares to the other Shareholders, which offer
shall be irrevocable until the end of the ROFR Notice Period.

 

(c)               By delivering the Offering Shareholder Notice, the Offering
Shareholder represents and warrants to the Company and to each other Shareholder
that: (i) the Offering Shareholder has full right, title, and interest in and to
the Offered Shares; (ii) the Offering Shareholder has all the necessary power
and authority and has taken all necessary action to Transfer such Offered Shares
as contemplated by this Section 3.02; and (iii) the Offered Shares are free and
clear of any and all Liens other than those arising as a result of or under the
terms of this Agreement.

 

(d)               Upon receipt of the Offering Shareholder Notice, each
Shareholder shall have ten (10) Business Days (the “ROFR Notice Period”) to
elect to purchase all (but not less than all) of the Offered Shares by
delivering a written notice (a “ROFR Notice”) to the Offering Shareholder and
the Company stating that it offers to purchase such Offered Shares on the terms
specified in the Offering Shareholder Notice. Any ROFR Notice shall be binding
upon delivery and irrevocable by the applicable Shareholder. If more than one
Shareholder delivers a ROFR Notice, each such Shareholder (the “Purchasing
Shareholder”) shall be allocated its pro-rata portion of the Offered Shares,
which shall be based on the proportion of the number of Shares such Purchasing
Shareholder owns relative to the total number of Shares all of the Purchasing
Shareholders own.

 

(e)               Each Shareholder that does not deliver a ROFR Notice during
the ROFR Notice Period shall be deemed to have waived all of such Shareholder’s
rights to purchase the Offered Shares under this Section 3.02, and the Offering
Shareholder shall thereafter, subject to the rights of any Purchasing
Shareholder, be free to sell the Offered Shares to the Third Party Purchaser in
the Offering Shareholder Notice without any further obligation to such
Shareholder pursuant to this Section 3.02.

 

(f)                If no Shareholder delivers a ROFR Notice in accordance with
Section Section 3.02(d), the Offering Shareholder may, during the sixty (60) day
period immediately following the expiration of the ROFR Notice Period, which
period may be extended for a reasonable time not to exceed thirty (30) days, to
the extent reasonably necessary to obtain any required Government Approvals (the
“Waived ROFR Transfer Period”) (and subject to the requirements of Section
3.01(d)), Transfer all of the Offered

 

10 
 

 

Shares to the Third Party Purchaser on terms and conditions no more favorable to
the Third Party Purchaser than those set forth in the Offering Shareholder
Notice. If the Offering Shareholder does not Transfer the Offered Shares within
such period or, if applicable, within the Waived ROFR Transfer Period, the
rights provided hereunder shall be deemed to be revived and the Offered Shares
shall not be Transferred to the Third- Party Purchaser unless the Offering
Shareholder sends a new Offering Shareholder Notice in accordance with, and
otherwise complies with, this Section 302.

 

(g)               Each Shareholder shall take all actions as may be reasonably
necessary to consummate the Transfer contemplated by this Section 3.02,
including entering into agreements and delivering certificates and instruments
and consents as may be deemed necessary or appropriate.

 

(h)               The Offering Shareholder and any Purchasing Shareholder shall
consummate a Transfer pursuant to the ROFR Notice within thirty (30) days of
delivery of the ROFR Notice. At the closing of any Transfer pursuant to this
Section 3.02, the Offering Shareholder shall deliver to the Purchasing
Shareholders a certificate or certificates representing the Offered Shares to be
sold (if any), accompanied by stock powers and all necessary stock transfer
taxes paid and stamps affixed, if necessary, against receipt of the purchase
price therefor from such Purchasing Shareholders by certified or official bank
check or by wire transfer of immediately available funds.

 

ARTICLE IV PREEMPTIVE RIGHTS

 

Section 4.01 Preemptive Rights.

 

(a)               The Company hereby grants to each Shareholder the right to
purchase its pro rata portion of any new Shares (other than any Excluded
Securities) (the “New Securities”) that the Company may from time to time
propose to issue or sell to any party.

 

(b)               The Company shall give written notice (an “Issuance Notice”)
of any proposed issuance or sale described in Section 4.01(a) to the
Shareholders within five (5) Business Days following any action of the Board
where any such issuance or sale is approved. The Issuance Notice shall, if
applicable, identify any prospective purchaser (a “Prospective Purchaser”)
seeking to purchase New Securities and set forth the material terms and
conditions of the proposed issuance, including:

 

(i)                 the number and description of New Securities proposed to be
issued and the percentage of the outstanding Shares, on a fully diluted basis,
that such issuance would represent;

 

(ii)               any material rights and obligations afforded the holders of
such New Securities;

 

11 
 

 

(iii)            the proposed issuance date, which shall be at least twenty (20)
days from the date of the Issuance Notice; and

 

(iv)the proposed purchase price per share.

 

(c)               Each Shareholder shall for a period of ten (10) days following
the receipt of an Issuance Notice (the “Exercise Period”) have the right to
elect irrevocably to purchase, at the purchase price set forth in the Issuance
Notice, the amount of New Securities equal to the product of: (i) the total
number of New Securities to be issued by the Company on the issuance date; and
(ii) a fraction determined by dividing (A) the number of Shares owned by such
Shareholder immediately prior to such issuance by (B) the total number of Shares
outstanding on such date immediately prior to such issuance (the “Preemptive Pro
Rata Portion”) by delivering a written notice to the Company (an “Acceptance
Notice”). Such Shareholder’s election to purchase New Securities shall be
binding and irrevocable. The failure of a Shareholder to deliver an Acceptance
Notice by the end of the Exercise Period shall constitute a waiver of its rights
under this

Section 4.01 with respect to the purchase of such New Securities, but shall not
affect its rights with respect to any future issuances or sales of New
Securities.

 

(d)               No later than five (5) days following the expiration of the
Exercise Period, the Company shall notify each Shareholder in writing of the
number of New Securities that each Shareholder has agreed to purchase
(including, for the avoidance of doubt, where such number is zero) (the
“Over-Allotment Notice”). Each Shareholder exercising its right to purchase its
Preemptive Pro Rata Portion of the New Securities in full (an “Exercising
Shareholder”) shall have a right of over-allotment such that if any other
Shareholder fails to exercise its right under this Section 4.01 to purchase its
Preemptive Pro Rata Portion of the New Securities (each, a “Non-Exercising
Shareholder”), such Exercising Shareholder may purchase all or any portion of
such Non-Exercising Shareholder’s allotment (the “Over-Allotment New
Securities”) by giving written notice to the Company setting forth the number of
Over-Allotment New Securities that such Exercising Shareholder is willing to
purchase within five (5) days of receipt of the Over-Allotment Notice (the
“Over-Allotment Exercise Period”). Such Exercising Shareholder’s election to
purchase Over-Allotment New Securities shall be binding and irrevocable. If more
than one Exercising Shareholder elects to exercise its right of over-allotment,
each Exercising Shareholder shall have the right to purchase the number of
Over-Allotment New Securities it elected to purchase in its written notice;
provided, that if the Over-Allotment New Securities are over-subscribed, each
Exercising Shareholder shall purchase its pro rata portion of the available
Over-Allotment New Securities based upon the relative Preemptive Pro Rata
Portions of the Exercising Shareholders.

 

(e)               The Company shall be free to complete the proposed issuance or
sale of New Securities described in the Issuance Notice with respect to any New
Securities not elected to be purchased pursuant to Section 4.01(c) and Section
4.01(d) above in accordance with the terms and conditions set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced), provided, such issuance or sale is closed within
sixty (60) days after the expiration of the

 

12 
 

 

Over-Allotment Exercise Period; subject, however, to the extension of such sixty
(60) day period for a reasonable time not to exceed thirty (30) days to the
extent reasonably necessary to obtain any necessary Government Approvals or
other required consents.

Concurrent with any closing of such proposed issuance or sale of New Securities,
the Company shall cause: (i) each proposed holder of such New Securities to
execute and deliver to the Company a Joinder Agreement; and (ii) if such
proposed holder is an individual, any Spouse of such proposed holder to execute
and deliver to the Company a Spousal Consent. In the event the Company has not
sold such New Securities within such time period, the Company shall not
thereafter issue or sell any New Securities without first again offering such
securities to the Shareholders in accordance with the procedures set forth in
this Section 4.01.

 

(f)                The closing of any purchase by any Shareholder shall be
consummated concurrently with the consummation of the issuance or sale described
in the Issuance Notice. Upon the issuance or sale of any New Securities in
accordance with this Section 4.01, the Company shall deliver share certificates
(if any) evidencing the New Securities, which New Securities shall be issued
free and clear of any Liens (other than those arising hereunder and those
attributable to the actions of the purchasers thereof), and the Company shall so
represent and warrant to the purchasers thereof, and further represent and
warrant to such purchasers that such New Securities shall be, upon issuance
thereof to the Exercising Shareholders and after payment therefor, duly
authorized, validly issued, fully paid, and non-assessable. Each Exercising
Shareholder shall deliver to the Company the purchase price for the New
Securities purchased by it by certified or bank check or wire transfer of
immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale, including entering into such additional
agreements as may be necessary or appropriate.

 

ARTICLE V

DRAG ALONG RIGHT; MARKET STAND-OFF; CONFIDENTIALITY

 

Section 5.01 Drag Along Right. If a Sale Event of the Company (a “Voting
Agreement Matter”) is approved by Supermajority Approval, then each Shareholder
shall vote (in person, by proxy or by action by written consent, as applicable)
all shares of capital stock of the Company now or hereafter directly or
indirectly owned of record or beneficially by such Shareholder in favor of, and
adopt, such Voting Agreement Matter and to execute and deliver all related
documentation and take such other action in support of the Voting Agreement
Matter as may reasonably be requested by the Company to carry out the terms and
provision of this Section 5.01, including executing and delivering instruments
of conveyance and transfer or amendment, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, share certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances) and any similar or related
documents. The obligation of any party to take the actions required by this
Section 5.01 will not apply to a Sale Event if the other party involved in such
Sale Event is an affiliate or shareholder of the Company holding more than ten
percent (10%) of the voting power of the Company.

 

13 
 

 

Section 5.02 Exceptions to Drag Along Right. Notwithstanding the foregoing, a
Shareholder need not comply with Section 5.01 above in connection with any
proposed Sale Event of the Company (the “Proposed Sale”) unless:

 

(a)               any representations and warranties to be made by the
Shareholder solely as a Shareholder in connection with the Proposed Sale are
limited to representations and warranties related to authority, ownership and
the ability to convey title to such Shares, including representations and
warranties that (i) the Shareholder holds all right, title and interest in and
to the Shares the Shareholder purports to hold, free and clear of all liens and
encumbrances, (ii) the obligations of the Shareholder in connection with the
transaction have been duly authorized, if applicable, (iii) the documents to be
entered into by the Shareholder have been duly executed by the Shareholder and
delivered to the acquirer and are enforceable against the Shareholder in
accordance with their respective terms and, (iv) neither the execution and
delivery of documents to be entered into in connection with the transaction, nor
the performance of the Shareholder’s obligations thereunder, will cause a breach
or violation of the terms of any agreement, law, or judgment, order, or decree
of any court or governmental agency;

 

(b)               the Shareholder will not be liable for the inaccuracy of any
representation or warranty made by any other Person in connection with the
Proposed Sale, other than the Company (except to the extent that funds may be
paid out of an escrow established to cover breach of representations,
warranties, and covenants of the Company as well as breach by any Shareholder of
any identical representations, warranties and covenants provided by all
Shareholders);

 

(c)               the liability for indemnification, if any, of the Shareholder
in the Proposed Sale and for the inaccuracy of any representations and
warranties made by the Company or its Shareholders in connection with such
Proposed Sale, is several and not joint with any other Person (except to the
extent that funds may be paid out of an escrow established to cover breach of
representations, warranties and covenants of the Company as well as breach by
any Shareholder of any identical representations, warranties, and covenants
provided by all Shareholders), and is pro rata in proportion to, and does not
exceed, the amount of consideration paid to such Shareholder in connection with
such Proposed Sale;

 

(d)               liability will be limited to the Shareholder's applicable
share (determined based on the respective proceeds payable to each Shareholder)
of a negotiated aggregate indemnification amount that applies equally to all
Shareholders but that in no event exceeds the amount of consideration otherwise
payable to the Shareholder in connection with the Proposed Sale, except with
respect to claims related to fraud by the Shareholder, the liability for which
need not be limited as to the Shareholder; and

 

(e)               upon the consummation of the Proposed Sale, each holder of
each class or series of the Company’s capital stock will receive the same form
of consideration for their shares of such class or series as is received by
other holders in respect of their shares of such same class or series of stock.

 

14 
 

 

Section 5.03 Market Stand-Off Agreement. To the extent requested by the Company
or an underwriter of securities of the Company, each Shareholder shall not sell
or otherwise transfer or dispose of any Shares or other shares of stock of the
Company then owned by such Shareholder (other than to donees or partners of the
Shareholder who agree to be similarly bound) for up to 180 days following the
effective date of any registration statement of the Company filed under the
Securities Act. For purposes of this Section 5.03, “Company” includes any
wholly-owned subsidiary of the Company into which the Company merges or
consolidates. The Company may place restrictive legends on the certificates
representing the shares subject to this Section 5.03 and may impose stop
transfer instructions with respect to the Shares and such other shares of stock
of each Shareholder (and the shares or securities of every other person subject
to the foregoing restriction) until the end of such period. Each Shareholder
shall enter into any agreement reasonably required by the underwriters to
implement the foregoing within any reasonable timeframe so requested.

 

Section 5.04 Confidentiality.

 

(a)               Each Shareholder acknowledges that during the term of this
Agreement, it will have access to and become acquainted with trade secrets,
proprietary information, and confidential information belonging to the Company
and its Affiliates that are not generally known to the public, including, but
not limited to, information concerning business plans, financial statements, and
other information provided pursuant to this Agreement, operating practices and
methods, expansion plans, strategic plans, marketing plans, contracts, customer
lists, or other business documents that the Company treats as confidential, in
any format whatsoever (including oral, written, electronic, or any other form or
medium) (collectively, “Confidential Information”). In addition, each
Shareholder acknowledges that: (i) the Company has invested, and continues to
invest, substantial time, expense, and specialized knowledge in developing its
Confidential Information; (ii) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (iii) the
Company would be irreparably harmed if the Confidential Information were
disclosed to Competitors or made available to the public. Without limiting the
applicability of any other agreement to which any Shareholder is subject, each
Shareholder shall, and shall cause its Representatives to, keep confidential and
not, directly or indirectly, disclose or use (other than solely for the purposes
of such Shareholder monitoring and analyzing its investment in the Company) at
any time, including, without limitation, use for personal, commercial, or
proprietary advantage or profit, either during its association with the Company
or thereafter, any Confidential Information of which such Shareholder is or
becomes aware. Each Shareholder in possession of Confidential Information shall,
and shall cause its Representatives to, take all appropriate steps to safeguard
such information and to protect it against disclosure, misuse, espionage, loss,
and theft.

 

(b)               Nothing contained in Section 5.04(a) shall prevent any
Shareholder from disclosing Confidential Information: (i) upon the order of any
court or administrative agency; (ii) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Shareholder; (iii)
to the extent compelled by legal process or required or requested pursuant to
subpoena, interrogatories, or other discovery requests; (iv) to the extent
necessary in connection with the exercise of any remedy hereunder; (v)

 

15 
 

 

to other Shareholders; (vi) to such Shareholder’s Representatives who, in the
reasonable judgment of such Shareholder, need to know such Confidential
Information and are under a similar duty of confidentiality to the Shareholder;
or (vii) to any potential Permitted Transferee in connection with a proposed
Transfer of Shares from such Shareholder, as long as such potential Permitted
Transferee agrees in writing to be bound by the provisions of this Section 5.04
as if a Shareholder before receiving such Confidential Information; provided,
that in the case of clause (i), (ii), or (iii), such Shareholder shall notify
the Company and other Shareholders of the proposed disclosure as far in advance
of such disclosure as practicable (but in no event make any such disclosure
before notifying the Company and other Shareholders) and use reasonable efforts
to cooperate with the Company to ensure that any Confidential Information so
disclosed is accorded confidential treatment satisfactory to the Company, when
and if available.

 

(c)               The restrictions of Section 5.04(a) shall not apply to
Confidential Information that: (i) is or becomes generally available to the
public other than as a result of a disclosure by a Shareholder or any of its
Representatives in violation of this Agreement; (ii) is or has been
independently developed or conceived by such Shareholder without use of
Confidential Information; or (iii) becomes available to such Shareholder or any
of its Representatives on a non-confidential basis from a source other than the
Company, the other Shareholders, or any of their respective Representatives,
provided, that such source is not known by the receiving Shareholder to be bound
by a confidentiality agreement regarding the Company.

 

(d) The obligations of each Shareholder under this Section 5.04 shall survive
(i) the termination, dissolution, liquidation, and winding up of the Company;
and (ii) such Shareholder’s Transfer of its Shares.

 

ARTICLE VI INFORMATION RIGHTS

 

Section 6.01 Financial Statements. In addition to, and without limiting any
rights that a Shareholder may have with respect to inspection of the books and
records of the Company under Applicable Laws, including the CGCL, the Company
shall furnish to each Shareholder, the following information:

 

(a)               The Company shall furnish to each Major Shareholder when
available (i) annual unaudited financial statements for each fiscal year of the
Company, including an unaudited balance sheet as of the end of such fiscal year
and an unaudited income or profit and loss statement, all prepared in accordance
with generally accepted accounting principles and practices; and (ii) quarterly
unaudited financial statements for each fiscal quarter of the Company (except
the last quarter of the Company’s fiscal year), including an unaudited balance
sheet as of the end of such fiscal quarter and an unaudited income or profit and
loss statement, all prepared in accordance with generally accepted accounting
principles and practices, subject to changes resulting from normal year-end
audit adjustments. If the Company has audited records of any of the foregoing,
it shall provide those in lieu of the unaudited versions.

 

16 
 

 

(b)               To the extent the Company is required by Applicable Law or
pursuant to the terms of any outstanding indebtedness of the Company to prepare
such reports, any annual reports, quarterly reports, and other periodic reports
(without exhibits) prepared by the Company as soon as available.

 

Section 6.02 Inspection Rights. The Company shall permit each Major Shareholder
to visit and inspect the Company’s properties, to examine its books of account
and records and to discuss the Company’s affairs, finances and accounts with its
officers, all at such reasonable times as may be requested by such Major
Shareholder.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

Section 7.01 Representations and Warranties. Each Shareholder, severally and not
jointly, represents and warrants to the Company and each other Shareholder that:

 

(a)               For each such Shareholder that is not an individual, such
Shareholder is duly organized, validly existing, and in good standing under the
laws of its state of formation.

 

(b)               Such Shareholder has full capacity and, for each such
Shareholder that is not an individual, corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. For each such Shareholder that
is not an individual, the execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action of such Shareholder. Such Shareholder has duly executed and delivered
this Agreement.

 

(c)               This Agreement constitutes the legal, valid, and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
The execution, delivery, and performance of this Agreement and the consummation
of the transactions contemplated hereby require no action by, or in respect of,
or filing with, any Governmental Authority.

 

(d)               The execution, delivery, and performance by such Shareholder
of this Agreement and the consummation of the transactions contemplated hereby
do not: (i) conflict with or result in any violation or breach of any provision
of any of the governing documents of such Shareholder; (ii) conflict with or
result in any violation or breach of any provision of any Applicable Law; or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which the Shareholder is a party.

 

(e)               Except for this Agreement, such Shareholder has not entered
into or agreed to be bound by any other agreements or arrangements of any kind
with any other

 

17 
 

 

party with respect to the Shares, including agreements or arrangements with
respect to the acquisition or disposition of the Shares or any interest therein
or the voting of the Shares (whether or not such agreements and arrangements are
with the Company or any other Shareholder).

 

(f)                Subject to the other provisions of this Agreement, the
representations and warranties contained herein shall survive the date of this
Agreement and shall remain in full force and effect for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation, or
extension thereof).

 

ARTICLE VIII TERM AND TERMINATION

 

Section 8.01 Termination. This Agreement shall terminate upon the earliest of:

 

(a)               the consummation of an Initial Public Offering;

 

(b)the consummation of a Sale Event;

 

(c)               the consummation of a merger or other business combination
involving the Company whereby the Shares become listed or admitted to trading on
the Nasdaq Stock Market, the New York Stock Exchange, or another national
securities exchange;

 

(d)the date on which none of the Shareholders holds any Shares;

 

(e)the termination, dissolution, liquidation, or winding up of the Company; or

 

(f)the agreement of the Shareholders constituting Supermajority Approval.

 

Section 8.02 Effect of Termination.

 

(a)               The termination of this Agreement shall terminate all further
rights and obligations of the Shareholders under this Agreement except that such
termination shall not effect:

 

(i)                 the existence of the Company;

 

(ii)               the obligation of any party to this Agreement to pay any
amounts arising on or prior to the date of termination, or as a result of or in
connection with such termination;

 

(iii)            the rights which any Shareholder may have by operation of law
as a Shareholder of the Company; or

 

(iv)             the rights contained herein which by their terms are intended
to survive termination of this Agreement.

 

18 
 

 

(b)               The following provisions shall survive the termination of this
Agreement: Section 5.04, this Section 8.02, and Article IX.

 

ARTICLE IX MISCELLANEOUS

 

Section 9.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors,
and accountants, incurred in connection with the preparation and execution of
this Agreement, or any amendment or waiver hereof, and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

Section 9.02 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Shareholder hereby
agrees, at the request of the Company or any other Shareholder, to execute and
deliver such additional documents, certificates, instruments, conveyances, and
assurances and to take such further actions as may be required to carry out the
provisions hereof and give effect to the transactions contemplated hereby.

 

Section 9.03 Release of Liability. Except as otherwise provided herein, in the
event any Shareholder Transfers all the Shares held by such Shareholder in
compliance with the provisions of this Agreement without retaining any interest
therein, then such Shareholder shall cease to be a party to this Agreement and
shall be relieved and have no further liability arising hereunder for events
occurring from and after the date of such Transfer.

 

Section 9.04 Notices.

 

(a)               All notices and other communications given or made pursuant to
this Agreement must be in writing and will be deemed to have been given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified
(with verification of receipt), (ii) when sent, if sent by facsimile or
electronic mail during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day, (iii)
three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one business day after deposit with
a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.

 

(b)               Such communications in Section 9.04(a) must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
9.04):

 

(i)                 if to the Company, at its principal office address;

 

(ii)                 if to a Shareholder, at the address set forth on Schedule A
attached hereto;

 

 

19 
 

 

(iii)            if to a Permitted Transferee of Shares or any other Shareholder
other than the Major Shareholders (A) at the address set forth on the respective
Joinder Agreement executed by such party; or (B) if an address is neither set
forth on such Joinder Agreement nor provided to the Company in a notice given in
accordance with this Section 9.04, at such party’s last known address; and

 

(iv)             if to the Spouse of a Shareholder: (A) if applicable, in care
of the Spouse’s attorney of record at the attorney’s address; or (B) if the
Spouse is unrepresented, at the Spouse’s last known address.

 

Section 9.05 Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

Section 9.06 Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

Section 9.07 Entire Agreement. This Agreement and the Governing Documents
constitute the sole and entire agreement of the parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and any Governing Document, the Shareholders and the
Company shall, to the extent permitted by Applicable Law, amend such Governing
Document to comply with the terms of this Agreement.

 

Section 9.08 Successors and Assigns; Assignment. Subject to the rights and
restrictions on Transfers set forth in this Agreement, this Agreement is binding
upon and inures to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors, and permitted
assigns. This Agreement may not be assigned by any Shareholder except as
permitted in this Agreement (or as otherwise consented to in writing by all the
other Shareholders prior to the assignment) and any such assignment in violation
of this Agreement shall be null and void.

 

Section 9.09 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 9.10 Amendment and Modification. This Agreement may only be amended,
modified, or supplemented by an instrument in writing executed by the Company
and the Shareholders constituting Supermajority Approval. Any such written
amendment, modification, or supplement will be binding upon the Company and each
Shareholder.

 

Section 9.11 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by

 

20 
 

 

any party shall operate or be construed as a waiver in respect of any failure,
breach, or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

Section 9.12 Governing Law. This Agreement, including all Exhibits and Schedules
hereto, and all matters arising out of or relating to this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
California without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction).

 

Section 9.13 Submission to Jurisdiction. Each party (a) hereby irrevocably and
unconditionally submits to the personal jurisdiction of the federal and state
courts located in San Diego County, California for the purpose of any suit,
action, or other proceeding arising out of or based upon this Agreement.

 

Section 9.14 Equitable Remedies. Each party hereto acknowledges that a breach or
threatened breach by such party of any of its obligations under this Agreement
would give rise to irreparable harm to the other parties, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by such party of any such obligations, each of
the other parties hereto shall, in addition to any and all other rights and
remedies that may be available to them in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance, and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

Section 9.15 Remedies Cumulative. The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise.

 

Section 9.16 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

21 
 

 

Section 9.17 Spousal Consent. Each Shareholder who has a Spouse on the date of
this Agreement shall cause such Shareholder’s Spouse to execute and deliver to
the Company a consent in the form of Exhibit B hereto (a “Spousal Consent”),
pursuant to which the Spouse acknowledges that he or she has read and understood
the Agreement and agrees to be bound by its terms and conditions. If any
Shareholder should marry or engage in a Marital Relationship following the date
of this Agreement, such Shareholder shall cause his or her Spouse to execute and
deliver to the Company a Spousal Consent within thirty (30) days thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

22 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the Effective Date.

The Company:

 

 

Natural Plant Extract of California, Inc., a California corporation

 

 

By:   /s/ Alan Tsai

Alan Tsai, Chief Executive Officer

 

 

23 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the Effective Date.

 

 

The Major Shareholders:

 

 

Betterworld Ventures, LLC, a California limited liability company

Name: Paul Garrett, Sole Trustee of the Paul Garrett 1994 Revocable Trust

 

By:   /s/ Paul Garrett   

Title: Manager and Sole Member



 

 

/s/ Alan Tsai   

Alan Tsai

 



 

 

/s/ Robert Hymers III

Robert Hymers III

 

 

24 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the Effective Date.

 

 

The Shareholders:

 

 

Marijuana Company of America, Inc., a Utah corporation

 

 

By:

Name:

Title:

 

 

 

 

25 
 

 

SCHEDULE A SHAREHOLDERS

 

 

 

Name MS / S1 Shares Address Alan Tsai MS 400,000

1100 Wilshire Blvd., Apt. 2808

Los Angeles, CA 90017

Robert Hymers III MS 400,000 520 S. Grand Ave., Ste. 320 Los Angeles, CA 90071
Betterworld Ventures, LLC MS 566,667 3594 Via Zara Fallbrook, CA 92028 Marijuana
Company of America, Inc. S 50,000 1340 West Valley Parkway, Ste. 205 Escondido,
CA 92029                

 

 

 

 

 

 

 

 

1 Major Shareholder or Shareholder

 

 

 
 

 

SCHEDULE B DIRECTORS

 

 

 

Director Nominee Major Shareholder Alan Tsai Alan Tsai Robert Hymers III Robert
Hymers III Paul Garrett Betterworld Ventures, LLC

 

 

 

 
 

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 



 

JOINDER AGREEMENT

 

Reference is hereby made to the Shareholders Agreement, dated June 5, 2020, (as
amended from time to time, the “Shareholders Agreement”), by and among Alan
Tsai, Robert Hymers III, Betterworld Ventures, LLC, Marijuana Company of
America, Inc. and Natural Plant Extract of California, Inc., a California
corporation (the “Company”). Pursuant to and in accordance with Sections 3.01(d)
and 4.01(e) of the Shareholders Agreement, the undersigned hereby agrees that
upon the execution of this Joinder Agreement, it shall become a party to the
Shareholders Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Shareholders Agreement as though an
original party thereto and shall be deemed to be a Shareholder of the Company
for all purposes thereof.

 

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Shareholders Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

 

[TRANSFEREE STOCKHOLDER]

 

By: ________________________

 

Name:

Title:

 

 

 

 
 

 

EXHIBIT B

 

FORM OF SPOUSAL CONSENT

 

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

I, [SIGNING SPOUSE OR DOMESTIC PARTNER NAME], spouse/domestic partner of
[SHAREHOLDER OR MEMBER SPOUSE OR DOMESTIC PARTNER NAME], acknowledge

that I have read the Shareholders Agreement, dated as of June 5, 2020, by and
among Natural Plant Extract of California, Inc., a company organized under the
laws of the State of California (the “Company”) and Alan Tsai, Robert Hymers
III, Betterworld Ventures, LLC, and Marijuana Company of America, Inc. and to
which this Consent of Spouse/Domestic Partner (“Consent”) is attached as Exhibit
B (as the same may be amended or amended and restated from time to time, the
“Agreement”), and that I understand the contents of the Agreement. I am aware
that my spouse/domestic partner is a party to the Agreement and the Agreement
contains provisions regarding the voting and transfer of Shares (as defined in
the Agreement) of the Company which my spouse/domestic partner may own,
including any interest I might have therein.

I hereby consent to the execution by my spouse/domestic partner of the Agreement
and agree that I and any interest, including any community property interest,
that I may have in any Shares of the Company subject to the Agreement shall be
irrevocably bound by the Agreement, including any restrictions on the transfer
or other disposition of any Shares, valuation methods or agreed values for the
Shares, or voting or other obligations as set forth in the Agreement. I hereby
irrevocably appoint my spouse/domestic partner as my attorney-in-fact and agent
with respect to the exercise of any rights and obligations under the Agreement.

I agree that, in the event of divorce or the dissolution of my
marriage/partnership to my present spouse/domestic partner or other legal
division of property, I will transfer and sell, at the fair market value, to my
spouse/domestic partner any and all interest I have or may acquire in the
Company, and I further agree that a court may award such entire interest to my
spouse/domestic partner as part of any such legal division of property. The
foregoing agreement is not intended as a waiver of any community property or
other ownership interest I may have in the Shares of the Company, but only as an
agreement to accept other property or assets of substantially equivalent value
as part of any property settlement agreement or other legal division of property
upon divorce or the dissolution of my marriage/partnership.

I agree not to bequeath my interest, if any, in the Shares of the Corporation,
by will, trust, or any other testamentary disposition to any person other than
my current spouse/domestic partner.

Further, the residuary clause in my will shall not include my interest, if any,
in the Shares of the Company.

I agree not to pledge or encumber any interest I may have in the Shares of the
Company.

This Consent shall be binding on my executors, administrators, heirs, and
assigns. I agree to execute and deliver such documents as may be necessary to
carry out the intent of the Agreement and this Consent.

I am aware that the legal, financial, and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this

 

 

1 
 

 

Consent. I have either sought such guidance or counsel or determined after
reviewing the Agreement carefully that I will waive such right. I am under no
disability or impairment that affects my decision to sign this Consent and I
knowingly and voluntarily intend to be legally bound by this Consent. I am
satisfied with the terms of this Consent and I understand and have received full
disclosure of all the rights that I am agreeing to waive.

I hereby agree that my spouse/domestic partner may join in any future amendment,
waiver, consent, or modification of the Agreement without any further signature,
acknowledgment, agreement, or consent on my part or notice to me.

Dated to be effective on [DATE].

 

________________________________

[SIGNING SPOUSE OR DOMESTIC PARTNER NAME]

 

 

 

2 
 

 

 

 

 

ACKNOWLEDGMENT TO CONSENT OF SPOUSE/DOMESTIC PARTNER

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.  
STATE OF CALIFORNIA   COUNTY OF [COUNTY NAME] ss.    

On [DATE] before me, [NAME OF NOTARY PUBLIC OR OTHER OFFICER AND TITLE,

IF ANY], personally appeared [NAME OF PERSON SIGNING SPOUSAL CONSENT], who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that [he/she]
executed the same in [his/her] authorized capacity, and that by [his/her]
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

______________________________

Signature of [Notary Public] [NOTARY PUBLIC NAME]

[Seal]]

 

 

 



3 
 

 

